
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.35


LOAN AND SECURITY AGREEMENT

DATED AS OF OCTOBER 24, 2002

AMONG

SUN MICROSYSTEMS, INC.

AS LENDER

AND

DOT HILL SYSTEMS CORP.

AND

DOT HILL SYSTEMS B.V.,

AS BORROWER


--------------------------------------------------------------------------------




INDEX OF EXHIBITS AND SCHEDULES


Schedule A   —   Definitions Schedule B   —   Lender's and Borrower' Addresses
for Notices Schedule C   —   Schedule of Documents


Disclosure Schedule (3.2)   —   Places of Business; Corporate Names Disclosure
Schedule (3.6)   —   Real Estate Disclosure Schedule (3.7)   —   Indebtedness
Disclosure Schedule (3.10)   —   Taxes Disclosure Schedule (3.12)   —   ERISA
Disclosure Schedule (3.13)   —   Litigation Disclosure Schedule (3.14)   —  
Intellectual Property Disclosure Schedule (3.16)   —   Environmental Matters
Disclosure Schedule (3.17)   —   Insurance Disclosure Schedule (4.2)   —   Liens


Exhibit A   —   Form of Promissory Note Exhibit B   —   Form of Certificate of
Compliance Exhibit C   —   Form of Landlord's Waiver and Consent Exhibit D   —  
Form of U.C.C. Schedule

2

--------------------------------------------------------------------------------

LOAN AND SECURITY AGREEMENT

        This LOAN AND SECURITY AGREEMENT is dated as of October 24, 2002, and
agreed to by and among DOT HILL SYSTEMS CORPORATION, a Delaware corporation
("Dot Hill"), its wholly-owned subsidiary, DOT HILL SYSTEMS B.V., a Netherlands
corporation ("Dot Hill BV") (Dot Hill and Dot Hill BV are sometimes hereinafter
individually and sometimes collectively referred to herein as "Borrower"), and
SUN MICROSYSTEMS, INC., a Delaware corporation ("Sun") (Sun being sometimes
hereinafter referred to herein as "Lender" and sometimes as "Sun").

RECITALS

        A.    Pursuant to a certain Products Purchase Agreement No. AR-63645
dated May 24, 2002, and the exhibits and the other documents referenced therein
and executed by one or more of the Persons comprising Borrower and one or more
of the Persons comprising Lender (including without limitation any Product
Supplement/Award Letter sometimes collectively referred to herein as the "PPA"),
Sun has agreed to purchase and Borrower has agreed to design and sell to Sun for
resale by Sun various network storage system and related products (collectively,
the "Products") to Lender pursuant to purchase orders issued by Sun to Borrower
from time to time (each, a "Purchase Order"). Because of the length of time it
takes Borrower to develop Products and for other business reasons, Borrower has
requested Sun to provide financing from time to time to Borrower to enable
Borrower and its Affiliates to pay for the cost of designing and fulfilling each
Purchase Order issued by Sun pursuant to the PPA. Sun has agreed to provide such
Purchase Order financing, in its sole discretion, upon the terms and conditions
set forth herein.

        B.    Each of the Products contains certain "Controller Components" (as
defined in the OEM Agreement) that are manufactured and supplied by Infortrend
Technology, Inc., a Taiwan corporation ("Infortrend") to Dot Hill pursuant to a
certain OEM agreement dated May 20, 2002 between Infortrend and Dot Hill (the
"Infortrend OEM Agreement").

        C.    Sun, Infortrend and Dot Hill have also entered into a certain
separate Manufacturing Rights Agreement dated May 24, 2002 (the "Infortrend
Manufacturing Rights Agreement") to provide Dot Hill and Sun, upon the
occurrence of certain conditions, with rights to, among other things,
manufacture the Controller Components.

        D.    Pursuant to and in connection with the PPA, Sun Microsystems and
Dot Hill also executed a certain Manufacturing Rights Agreement No. AR-63762
dated May 24, 2002 (the "Manufacturing Rights Agreement"), which accords to Sun
under the circumstances described therein, manufacturing and other rights to the
Products and to use certain Intellectual Property Rights, Dot Hill Technical
Information and Technology (as such initially capitalized terms are defined
therein) and certain other property and rights belonging to Borrower.

        E.    In connection with the agreements described in the foregoing
Recitals, Sun, Dot Hill, Infortrend, and DSI Technology Escrow Services
("Escrowee") executed and delivered a certain Escrow Agreement dated as of
May 24, 2002 (the "Escrow Agreement"), pursuant to which (i) Infortrend agreed
to make available to Dot Hill and to Sun, respectively, the "Infortrend Escrow
Materials" (as defined therein), and (ii) Dot Hill agreed to make available to
Sun the "Dot Hill Escrow Materials" (as defined therein).

        F.    Unless defined elsewhere in this Agreement, initially capitalized
terms used herein shall have the meanings assigned to them in Schedule A and,
for purposes of this Agreement and the other Loan Documents, the rules of
construction set forth in Schedule A shall govern. All Schedules, Attachments,
Addenda and Exhibits (collectively, "Appendices") hereto, or expressly
identified to this Agreement, are incorporated herein by reference, and taken
together with this Agreement, constitute but a single agreement.

3

--------------------------------------------------------------------------------


AGREEMENT

        NOW, THEREFORE, in consideration of the Recitals, which the parties to
intend to incorporate into this Agreement by reference, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

        1.    AMOUNT AND TERMS OF CREDIT

        1.1    Loans.    (a) Subject to the terms and conditions of this
Agreement, Lender agrees to make available advances (each, a "Loan") to or for
the benefit of Borrower in an aggregate amount not to exceed the face amount of
a particular Purchase Order, as and when each Purchase Order is issued by Sun to
Borrower, and (b) such other financial accommodations as Lender may elect to
provide to or for the benefit of Borrower ("Financial Accommodations").
Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, except for the Initial Loan in the amount of $4,535,000
(the "Initial Loan"), as hereinafter provided, Lender's obligation to make any
Loan or to provide any other form of Financial Accommodation to or for the
benefit of Borrower is discretionary and shall be advanced or not be advanced,
or shall be provided or not be provided, as Lender, in its sole and absolute
discretion, shall determine. Each Loan shall be evidenced by a Note in the form
of Exhibit A attached hereto, and shall be repayable as provided in this
Agreement. No Loan shall be deemed to constitute a revolving credit facility and
following repayment of a particular Loan, may not be reborrowed from Lender. In
addition, the initial Note executed by Borrower shall evidence an additional
advance by Lender for the attorneys' fees and expenses incurred by Lender in
documenting the transactions evidenced hereby. Within ten (10) days after
receiving an invoice for legal fees and expenses from Lender's counsel,
Sedgwick, Detert, Moran & Arnold, Borrower agrees to directly pay Lender's
counsel in the event that the legal fees and expenses incurred by Lender exceed
$35,000 in connection with the execution and delivery of this Agreement, the
Loan Documents and the related transactions contemplated hereunder.

        (b)  If, in connection with a particular Purchase Order, Borrower
desires to receive a Loan (other than the Initial Loan), it shall give Lender
written notice given no later than twenty (20) Business Days prior to the date
such Loan is to be made. Each Loan shall be evidenced by, and be repayable in
accordance with the terms of, a separate Note and this Agreement.

        1.2    Term and Prepayment.    (a) Upon the Termination Date, the
obligation of Lender to consider making Loans and to extend other Financial
Accommodations hereunder shall immediately terminate and Borrower shall pay to
Lender in full, in cash: (i) all outstanding Loans and Financial Accommodations,
and all accrued but unpaid interest thereon; (ii) all other non-contingent
Obligations due to or incurred by Lender; and (iii) in either case, together
with any reimbursable Obligations then due and payable.

        (b)  Borrower shall have the right to prepay any one or more Loans or
other Financial Accommodations in whole or from time to time in part without
penalty or premium; provided that (i) if the prepayment is in full, it shall be
made with all accrued, unpaid interest then owing thereon; (ii) if the
prepayment is in part, then such prepayment shall include all accrued, unpaid
interest owing on the entire Loan as of the date of prepayment.

        1.3    Use of Proceeds.    Borrower shall use the proceeds of the Loans
to enable Borrower to design and cause to be delivered the Products specified in
the Purchase Orders issued by Sun to Dot Hill from time to time, and for other
working capital and other general corporate purposes, including cash bonuses to
non-executive employees, but not for making a Restricted Payment.

        1.4    Single Loan.    The Loans and all of the other Obligations of
Borrower to Lender shall constitute one general obligation of Borrower secured
by all of the Collateral.

4

--------------------------------------------------------------------------------




        1.5    Interest    (a) Borrower shall pay interest to Lender on the
aggregate outstanding Loans attributable to Borrower at a rate of two percent
(2%) per annum (the "Interest Rate"). All computations of interest shall be made
by Lender computed on the average daily balance of the outstanding principal
balance of the Loan. Each determination by Lender of the interest owing rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error. In no event will Lender charge interest at a rate that exceeds the
highest rate of interest permissible under any law that a court of competent
jurisdiction shall, in a final determination, deem applicable.

        (b)  Interest shall accrue on the outstanding balance of each Loan and
be due and payable on the Termination Date.

        (c)  If any interest or other payment to Lender under this Agreement
becomes due and payable on a day other than a Business Day, such Payment Date
shall be extended to the next succeeding Business Day.

        1.6    Payment of Principal and Interest on Loans.    The unpaid
principal balance of each Loan and all accrued, unpaid interest shall be due and
payable on the Termination Date. The principal balance of each Loan shall be
paid in part in conjunction with the issuance of each invoice by Dot Hill under
a Purchase Order for which Lender has made a Loan (a "Financed Purchase Order").
Borrower shall make a payment on account of the principal portion of a Loan in
an amount equal to thirty-seven percent (37.0%) of the net amount of the invoice
(the "Payment Amount") by Sun (i) deducting the Payment Amount from the invoice
payment, and (ii) applying the Payment Amount first to reimbursable Obligations
then due and payable hereunder, and then to the unpaid principal balance due and
owing as of the last day before payment of the invoice is overdue (the "Payment
Date"). Notwithstanding such prepayment arrangements, Borrower shall continue to
have personal liability to the payment and performance of all Obligations
hereunder in lawful money of the United States of America.

        1.7    Receipt of Payments.    Borrower shall make each payment under
this Agreement (not otherwise made pursuant to Sections 1.6 or 1.8) without
set-off, counterclaim or deduction and free and clear of all Taxes. If Borrower
shall be required by law to deduct any Taxes from any payment to Lender under
any Loan Document, then the amount payable to Lender shall be increased so that,
after making all required deductions, Lender receives an amount equal to that
which it would have received had no such deductions been made.

        1.8    Application and Allocation of Payments.    Borrower irrevocably
agrees that Lender shall have the continuing and exclusive right to apply any
and all payments against the then due and payable Obligations in such order as
Lender may deem advisable. Lender is authorized to, and at its option may
(without prior notice or precondition and at any time or times), but shall not
be obligated to, make or cause to be made Loans on behalf of Borrower for:
(a) payment of all fees, expenses, indemnities, charges, costs, principal,
interest, or other Obligations owing by Borrower under this Agreement or any of
the other Loan Documents, (b) the payment, performance or satisfaction of any of
Borrower's obligations with respect to preservation of the Collateral or
otherwise under this Agreement, or (c) any premium in whole or in part required
in respect of any of the policies of insurance required by this Agreement, even
if the making of any such Loan causes the outstanding balance of the Loan to
exceed the original amount of a Purchase Order. For all such Loans made by
Lender to or for the benefit of Borrower under this Section 1.8, Lender shall
have the right, among other remedies and in addition to the payment procedures
set forth in Section 1.6 above, to deduct such amounts from the amounts
otherwise due and payable under invoices issued by Dot Hill to Sun from time to
time thereafter. In addition, in its sole discretion, Lender may require
Borrower to pay all sums payable under this Section 1.8 upon demand and in cash.

5

--------------------------------------------------------------------------------




        1.9    Accounting.    Lender is authorized to record on its books and
records the date and amount of each Loan and each payment of principal thereof
and such recordation shall constitute prima facie evidence of the accuracy of
the information so recorded. Any failure on the part of the Lender to keep any
such recordation (or any errors therein) or to send a statement thereof to
Borrower shall not in any manner affect the obligation of Borrower to repay
(with applicable interest) the Loans made to Borrower under this Agreement.
Except to the extent that Borrower shall, within 30 days after such statement
and accounting is sent, notify Lender in writing of any objection Borrower may
have thereto (stating with particularity the basis for such objection), such
statement and accounting shall be deemed final, binding and conclusive upon
Borrower, absent manifest error.

        1.10    Indemnity.    Borrower and each Person comprising Borrower agree
to indemnify and hold Lender and its Affiliates, and their respective employees,
attorneys and agents (each, an "Indemnified Person"), harmless from and against
any and all suits, actions, proceedings, claims, damages, losses, liabilities
and expenses of any kind or nature whatsoever (including attorneys' fees and
disbursements and other costs of investigation or defense, including those
incurred upon any appeal) which may be instituted or asserted against or
incurred by any such Indemnified Person as the result of credit having been
extended, suspended or terminated under this Agreement and the other Loan
Documents or with respect to the execution, delivery, enforcement, performance
and administration of, or in any other way arising out of or relating to, this
Agreement and the other Loan Documents or any other documents or transactions
contemplated by or referred to herein or therein and any actions or failures to
act with respect to any of the foregoing, including any and all product
liabilities, Environmental Liabilities, Taxes and legal costs and expenses
arising out of or incurred in connection with disputes between or among any
parties to any of the Loan Documents (collectively, "Indemnified Liabilities"),
except to the extent that any such Indemnified Liability is finally determined
by a court of competent jurisdiction to have resulted solely from such
Indemnified Person's gross negligence or willful misconduct. NO INDEMNIFIED
PERSON SHALL BE RESPONSIBLE OR LIABLE TO BORROWER, ANY SUCCESSOR, ASSIGNEE OR
THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY
THROUGH SUCH PARTY, FOR ANY ACT OR FAILURE TO ACT UNDER ANY POWER OF ATTORNEY OR
FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED
AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR AS A RESULT OF ANY OTHER TRANSACTION
CONTEMPLATED HEREUNDER OR THEREUNDER.

        2.    CONDITIONS PRECEDENT

        2.1    Conditions to the Initial Loans.    Lender shall not be obligated
to make any of the Loans or perform any other action hereunder, until the
following conditions have been satisfied in a manner satisfactory to Lender in
its sole discretion, or waived in writing by Lender:

        (a)  the Loan Documents to be delivered have been duly executed and
delivered by the appropriate parties, all as set forth in the Schedule of
Documents (Schedule C);

        (b)  all existing financing statements filed against Borrower in any
public office shall have been terminated of record, and no other financing
statement, except in favor of Lender, shall be of record in any public office;

        (c)  The insurance policies provided for in Section 3.17 are in full
force and effect, together with appropriate evidence showing loss payable or
additional insured clauses or endorsements in favor of Lender as required under
such Section;

6

--------------------------------------------------------------------------------




        2.2    Further Conditions to the Loans.    Lender shall not be obligated
to fund any Loan (including the Initial Loans), if, as of the date thereof:

        (a)  any representation or warranty by Borrower contained herein or in
any of the other Loan Documents shall be untrue or incorrect in any material
respect as of such date, except to the extent that any such representation or
warranty is expressly stated to relate to a specific earlier date, in which
case, such representation and warranty shall be true and correct as of such
earlier date; or

        (b)  any event or circumstance which has had or reasonably could be
expected to have a Material Adverse Effect shall have occurred since the date of
this Agreement; or

        (c)  any Default shall have occurred and be continuing or would result
after giving effect to such Loan.

        2.3    Restatement of Representations and Warranties.    The request and
acceptance by Borrower of the proceeds of any Loan, and the request by Borrower
for any Financial Accommodation from Lender, as the case may be, shall be deemed
to constitute, as of the date of such request and the date of such acceptance,
(i) a representation and warranty by Borrower that the conditions in Section 2.2
have been satisfied and (ii) a restatement by Borrower of each of the
representations and warranties made by Borrower in any Loan Document and a
reaffirmation by Borrower of the granting and continuance of Lender's Liens
pursuant to the Loan Documents.

        3.    REPRESENTATIONS, WARRANTIES AND AFFIRMATIVE COVENANTS

        To induce Lender to enter into this Agreement and to make the Loans,
Borrower represents and warrants to Lender (each of which representations and
warranties shall survive the execution and delivery of this Agreement), and
promises to and agrees with Lender, that except as provided in the Disclosure
Schedules attached or to be attached hereto, until the Termination Date as
follows:

        3.1    Corporate Existence; Compliance with Law.    Borrower: (a) is, as
of the date of this Agreement, and will continue to be (i) a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, (ii) duly qualified to do
business and in good standing in each other jurisdiction where its ownership or
lease of property or the conduct of its business requires such qualification,
except where the failure to be so qualified could not reasonably be expected to
have a Material Adverse Effect, and (iii) in compliance with all Requirements of
Law and Contractual Obligations, except to the extent failure to comply
therewith could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; and (b) has and will continue to have (i) the
requisite corporate power and authority and the legal right to execute, deliver
and perform its obligations under the Loan Documents, and to own, pledge,
mortgage or otherwise encumber and operate its properties, to lease the property
it operates under lease, and to conduct its business as now, heretofore or
proposed to be conducted, and (ii) all licenses, permits, franchises, rights,
powers, consents or approvals from or by all Persons or Governmental Authorities
having jurisdiction over such Borrower which are necessary or appropriate for
the conduct of its business.

        3.2    Executive Offices; Corporate or Other Names.    The location of
Borrower's chief executive office, corporate offices, warehouses, other
locations of Collateral and locations where records with respect to Collateral
are kept (including in each case the county of such locations) are as set forth
in Disclosure Schedule (3.2) and, except as set forth in such Disclosure
Schedule, such locations have not changed during the preceding twelve months. As
of the date hereof, during the prior five years, except as set forth in
Disclosure Schedule (3.2), none of the Persons comprising Borrower has been
known as or conducted business in any other name (including trade names).

7

--------------------------------------------------------------------------------




        3.3    Corporate Power; Authorization; Enforceable Obligations.    The
execution, delivery and performance by Borrower of the Loan Documents to which
it is a party, and the creation of all Liens provided for herein and therein:
(a) are and will continue to be within Borrower's power and authority; (b) have
been and will continue to be duly authorized by all necessary or proper action;
(c) are not and will not be in violation of any Requirement of Law or
Contractual Obligation of Borrower; (d) do not and will not result in the
creation or imposition of any Lien (other than Permitted Encumbrances) upon any
of the Collateral; and (e) do not and will not require the consent or approval
of any Governmental Authority or any other Person. As of the date hereof, each
Loan Document shall have been duly executed and delivered on behalf of Borrower
thereto, and each such Loan Document upon such execution and delivery shall be
and will continue to be a legal, valid and binding obligation of Borrower,
enforceable against it in accordance with its terms, except as such enforcement
may be limited by bankruptcy, insolvency and other similar laws affecting
creditors' rights generally.

        3.4    Books and Records.    Borrower shall keep adequate Books and
Records with respect to the Collateral and its business activities in which
proper entries, reflecting all consolidated and consolidating financial
transactions, and payments and credits received on, and all other dealings with,
the Collateral, will be made in accordance with GAAP and all Requirements of Law
and on a basis consistent with the Financial Statements.

        3.5    Material Adverse Change.    Between the date of Borrower's most
recently audited Financial Statements and the date hereof: (a) Borrower has not
incurred any obligations, contingent or non-contingent liabilities, or
liabilities for Charges, long-term leases or unusual forward or long-term
commitments which are not reflected in the Projections delivered on the date
hereof and which could, alone or in the aggregate, reasonably be expected to
have a Material Adverse Effect; (b) there has been no material deviation from
such Projections; and (c) no events have occurred which alone or in the
aggregate has had or could reasonably be expected to have a Material Adverse
Effect. To Borrower's knowledge, no Requirement of Law or Contractual Obligation
of Borrower has or have had or could reasonably be expected to have a Material
Adverse Effect and Borrower is not in default, and to Borrower's knowledge no
third party is in default, under or with respect to any of its Contractual
Obligations, which alone or in the aggregate has had or could reasonably be
expected to have a Material Adverse Effect. As used in this Agreement, the term
"to Borrower's knowledge" means the personal knowledge of the chief executive
officer, president, chief operating officer, chief financial officer or other
officer whose responsibilities specifically include the particular matter at
issue.

        3.6    Real Estate; Property.    The real estate listed in Disclosure
Schedule (3.6) constitutes all of the real property owned, leased, or used by
Borrower in its business, and Borrower will not execute any material agreement
or contract in respect of such real estate after the date of this Agreement
without giving Lender prompt prior written notice thereof. Borrower holds and
will continue to hold good and marketable fee simple title to all of its owned
real estate, and good and marketable title to all of its other properties and
assets, and valid and insurable leasehold interests in all of its leases (both
as lessor and lessee, sublessee or assignee), and none of the properties and
assets of Borrower are or will be subject to any Liens, except Permitted
Encumbrances. With respect to each of the premises identified in Disclosure
Schedule (3.2) a bailee, landlord or mortgagee agreement acceptable to Lender
shall be been obtained within the time limits specified in the Open Items
Agreement.

        3.7    Indebtedness.    All outstanding Indebtedness of Borrower as of
the date hereof is described in Disclosure Schedule (3.7).

        3.8    Government Regulation.    To Borrower's knowledge, Borrower is
not subject to or regulated under any foreign laws, or any Federal or state
statute, rule or regulation that restricts or

8

--------------------------------------------------------------------------------




limits such Person's ability to incur Indebtedness, pledge its assets, or to
perform its obligations under the Loan Documents. To Borrower's knowledge, the
making of the Loans, the application of the proceeds and repayment thereof, and
the consummation of the transactions contemplated by the Loan Documents do not
and will not violate any Requirement of Law.

        3.9    Margin Regulations.    Borrower is not engaged, nor will it
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of "purchasing" or "carrying" any "margin
security" as such terms are defined in Regulation U of the Federal Reserve Board
as now and from time to time hereafter in effect (such securities being referred
to herein as "Margin Stock"). Borrower does not own any Margin Stock, and none
of the proceeds of the Loans or other extensions of credit under this Agreement
will be used, directly or indirectly, for the purpose of purchasing or carrying
any Margin Stock, for the purpose of reducing or retiring any Indebtedness which
was originally incurred to purchase or carry any Margin Stock or for any other
purpose which might cause any of the Loans or other extensions of credit under
this Agreement to be considered a "purpose credit" within the meaning of
Regulation T, U or X of the Federal Reserve Board. Borrower will not take or
permit to be taken any action which might cause any Loan Document to violate any
regulation of the Federal Reserve Board.

        3.10    Taxes; Charges.    Except as disclosed on Disclosure
Schedule (3.10), to Borrower's knowledge, all tax returns, reports and
statements required by any Governmental Authority to be filed by Borrower have,
as of the date hereof, been filed and will, until the Termination Date, be filed
with the appropriate Governmental Authority. No tax Lien (other than inchoate
tax liens arising by operation of law with respect to taxes that are either not
yet due or, if due, are not delinquent) has been filed against Borrower's
property. To Borrower's knowledge, proper and accurate amounts have been and
will be withheld by Borrower from their respective employees for all periods in
complete compliance with all Requirements of Law and such withholdings have and
will be timely paid to the appropriate Governmental Authorities. Disclosure
Schedule (3.10) sets forth as of the date hereof those taxable years for which
Borrower's tax returns are currently being audited by the IRS or any other
applicable Governmental Authority and any assessments or threatened assessments
in connection with such audit, or otherwise currently outstanding. Except as
described on Disclosure Schedule (3.10), no Person included in Borrower and nor
their respective predecessors are liable for any Charges: (a) under any
agreement (including any tax sharing agreements or agreement extending the
period of assessment of any Charges) or (b) to Borrower's knowledge, as a
transferee. As of the date hereof, Borrower has not agreed or been requested to
make any adjustment under IRC Section 481(a), by reason of a change in
accounting method or otherwise, which could reasonably be expected to have a
Material Adverse Effect. Borrower shall have the right to lawfully contest any
assessed or proposed taxes in good faith and with due diligence and by
appropriate procedures, provided, that (i) Borrower establishes adequate
reserves in the amount of the proposed assessment, any penalties and any
interest accruing thereon in accordance with GAAP, and (ii) such contest does
not create a Material Adverse Effect.

        3.11    Payment of Obligations.    Borrower will pay, discharge or
otherwise satisfy at or before maturity or before they become delinquent, as the
case may be, all of its Charges and other obligations of whatever nature, except
where the amount or validity thereof is currently being contested in good faith
by appropriate proceedings and reserves in conformity with GAAP with respect
thereto have been provided on the books of Borrower and none of the Collateral
is or could reasonably be expected to become subject to any Lien or forfeiture
or loss as a result of such contest.

        3.12    ERISA.    To Borrower's knowledge, no ERISA Event has occurred
or is reasonably expected to occur that, when taken together with all other
existing ERISA Events, could reasonably be expected to result in a liability of
Borrower of more than the Minimum Actionable Amount. To Borrower's knowledge,
the present value of all accumulated benefit obligations of

9

--------------------------------------------------------------------------------




Borrower under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent Financial Statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by more than the Minimum Actionable
Amount, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Account Standards No. 87) did not, as of the date of the most recent
Financial Statements reflecting such amounts, exceed the fair market value of
the assets of such underfunded Plans by more than the Minimum Actionable Amount.
To Borrower's knowledge, no Borrower or ERISA Affiliate has incurred or
reasonably expects to incur any Withdrawal Liability in excess of the Minimum
Actionable Amount.

        3.13    Litigation.    No Litigation is pending or, to Borrower's
knowledge, threatened by or against Borrower or against Borrower's properties or
revenues (a) with respect to any of the Loan Documents or any of the
transactions contemplated hereby or thereby, or (b) which could reasonably be
expected to have a Material Adverse Effect. Except as set forth on Disclosure
Schedule (3.13), as of the date hereof there is no Litigation pending or
threatened against Borrower which seeks damages in excess of $50,000 or
injunctive relief or alleges criminal misconduct of Borrower. Borrower shall
notify Lender promptly upon learning of the existence, threat or commencement of
any Litigation against Borrower, any ERISA Affiliate or any Plan or any
allegation of criminal misconduct against Borrower.

        3.14    Intellectual Property.    As of the date hereof, all material
Intellectual Property owned or used by Borrower is listed, together with
application or registration numbers, where applicable, in Disclosure
Schedule (3.14). Borrower owns, or is licensed to use, all Intellectual Property
necessary to conduct its business as currently conducted except for such
Intellectual Property the failure of which to own or license could not
reasonably be expected to have a Material Adverse Effect. Borrower will maintain
the patenting and registration of all Intellectual Property with the United
States Patent and Trademark Office, the United States Copyright Office, or other
appropriate Governmental Authority and Borrower will promptly patent or
register, as the case may be, all new Intellectual Property and notify Lender in
writing five (5) Business Days prior to filing any such new patent or
registration. Upon its creation, Borrower will promptly copyright each copyright
which can be registered with the United States Copyright Office, and
concurrently therewith, execute and deliver a Copyright Security Agreement in
form and substance reasonably satisfactory to Lender, granting a Lien in such
copyrights to secure the payment and performance of the Obligations.

10

--------------------------------------------------------------------------------






        3.15    Full Disclosure.    No information contained in any Loan
Document, the Financial Statements or any written statement furnished by or on
behalf of Borrower under any Loan Document, or to induce Lender to execute the
Loan Documents, contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained herein or
therein not misleading in light of the circumstances under which they were made.

        3.16    Hazardous Materials.    Except as set forth on Disclosure
Schedule (3.16), as of the date hereof, (a) to Borrower's knowledge, Borrower is
not subject to any Environmental Liabilities or, to Borrower's knowledge,
potential Environmental Liabilities, in excess of $50,000 in the aggregate,
(c) no notice has been received by Borrower identifying it as a "potentially
responsible party" or requesting information under CERCLA or analogous state
statutes, and to the knowledge of Borrower, there are no facts, circumstances or
conditions that may result in Borrower being identified as a "potentially
responsible party" under CERCLA or analogous state statutes; and (d) Borrower
has provided to Lender copies of all existing environmental reports, reviews and
audits and all written information pertaining to actual or potential
Environmental Liabilities, in each case relating to Borrower. Borrower:
(i) shall comply in all material respects with all applicable Environmental Laws
and Environmental Permits; (ii) shall notify Lender in writing within seven days
if and when it becomes aware of any Release, on, at, in, under, above, to, from
or about any of its Real Property; and (iii) shall promptly forward to Lender a
copy of any order, notice, permit, application, or any communication or report
received by it in connection with any such Release.

        3.17    Insurance.    As of the date hereof, Disclosure Schedule (3.17)
lists all insurance of any nature maintained for current occurrences by
Borrower, as well as a summary of the terms of such insurance. Borrower shall
deliver to Lender certified copies and endorsements to all of its and those of
its Subsidiaries (a) "All Risk" and business interruption insurance policies
naming Lender loss payee, and (b) general liability and other liability policies
naming Lender as an additional insured. All policies of insurance on real and
personal property will contain an endorsement, in form and substance acceptable
to Lender, showing loss payable to Lender (Form 438 BFU or equivalent) and extra
expense and business interruption endorsements. Such endorsement, or an
independent instrument furnished to Lender, will provide that the insurance
companies will give Lender at least 30 days prior written notice before any such
policy or policies of insurance shall be altered or canceled and that no act or
default of Borrower or any other Person shall affect the right of Lender to
recover under such policy or policies of insurance in case of loss or damage.
Borrower shall direct all present and future insurers under its "All Risk"
policies of insurance to pay all proceeds payable thereunder directly to Lender.
If any insurance proceeds are paid by check, draft or other instrument payable
to Borrower and Lender jointly, Lender may endorse Borrower's name thereon and
do such other things as Lender may deem advisable to reduce the same to cash.
Lender reserves the right at any time, upon review of Borrower's risk profile,
to require additional forms and limits of insurance. Borrower shall, on each
anniversary of the date hereof and from time to time at Lender's request,
deliver to Lender a report by a reputable insurance broker, satisfactory to
Lender, with respect to such Person's insurance policies.

        3.18    Accounts and Inventory.    Borrower may enter into financing
arrangements with one or more financial institutions for the financing of its
Accounts of its inventory (the "Other Lenders"), provided, however, prior to
entering into any such financing arrangements (i) each Other Lender shall agree
not to take as collateral or purchase any interest in, any Inventory or Account
arising from the sale of such Inventory which relates to any Purchase Order with
Sun, or in any Intellectual Property; nor shall such Other Lender require the
proceeds of any Loan made pursuant to this Agreement to be applied to any
Indebtedness owing to such Other Lender; (ii) each Other Lender shall enter into
an intercreditor agreement with Lender and in form and substance satisfactory to
Lender, which identifies the nature and extent of the collateral in which

11

--------------------------------------------------------------------------------




such Other Lender intends to take a Lien or the Accounts such financial
institution intends to purchase. Lender agrees to subordinate its Lien in the
Accounts and Inventory of Borrower to the Lien of such Other Lender on terms and
conditions reasonably acceptable to Lender. A default by Borrower under any such
financing arrangements with any Other Lender shall constitute a Default
hereunder. With respect to the Accounts pledged as collateral pursuant to any
Loan Document, Lender shall have the right to request from time to time copies
of all invoices, statements and reports relating to the which may be delivered
to the Lender with respect thereto.

        3.19    Conduct of Business; Maintenance of Existence.    Borrower
(a) shall conduct its business substantially as now conducted or as otherwise
permitted hereunder and preserve all of its rights, privileges and franchises
necessary and desirable in connection therewith, and (b) shall at all times
maintain, preserve and protect all of the Collateral and Borrower's other
property, used or useful in the conduct of its business and keep the same in
good repair, working order and condition (taking into consideration ordinary
wear and tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
industry practices.

        3.20    Further Assurances.    At any time and from time to time, upon
the written request of Lender and at the sole expense of Borrower, Borrower
shall promptly and duly execute and deliver any and all such further instruments
and documents and take such further action as Lender may reasonably deem
desirable (a) to obtain the full benefits of this Agreement and the other Loan
Documents, (b) to protect, preserve and maintain Lender's rights in the
Collateral, or any of it, and under this Agreement, or (c) to enable Lender to
exercise all or any of the rights and powers herein granted.

        3.21    Financing Statements; Perfection.    Borrower hereby authorizes
Lender to file one or more financing statements describing all or any portion of
the Collateral in such public offices as Lender deems necessary. In addition,
Borrower hereby authorizes Lender, at Borrower's sole expense, to take such
steps as Lender deems necessary to perfect the liens and security interests
granted hereunder by Borrower, including recording any assignments, security
agreements and/or other documents with the United States Patent and Trademark
Office, the United States Copyright Office, and with any non-United States
governmental or public office.

        Lender and Borrower acknowledge that Borrower did not have sufficient
time to complete the preparation of all Disclosure Schedules required hereunder
prior to the Initial Funding. Accordingly, Borrower has agreed to sign, date,
and provide any missing Disclosure Schedules to Lender within the time limits
stated in the Open Items Agreement. All Disclosure Schedules shall contain
sufficient detail and documentation to Lender.

        4.    FINANCIAL MATTERS; REPORTS

        4.1    Reports and Notices.    Borrower represents, agrees and promises
that from and after the date hereof until the Termination Date, Borrower shall
deliver to Lender such financial information and reports as Lender shall request
from time to time and which can be lawfully disclosed by a publicly held
company.

        4.2    Other Reports and Information.    Borrower shall advise Lender
promptly, in reasonable detail, of: (a) any Lien, other than Permitted
Encumbrances, attaching to or asserted against any of the Collateral or any
occurrence causing a material loss or decline in value of any Collateral and the
estimated (or actual, if available) amount of such loss or decline; (b) any
material change in the composition of the Collateral; and (c) the occurrence of
any Default or other event which has had or could reasonably be expected to have
a Material Adverse Effect. Borrower shall, upon request of Lender, furnish to
Lender such other reports and information in connection with the affairs,
business, financial condition, operations, prospects or management of Borrower
or the Collateral as Lender may request, all in reasonable detail. A list and
description of Liens in existence as of the date hereof that encumber any of
Borrower's assets is attached in Schedule 4.2.

12

--------------------------------------------------------------------------------

        5.    NEGATIVE COVENANTS

        Borrower covenants and agrees that, without Lender's prior written
consent, from the date hereof until the Termination Date, Borrower shall not,
directly or indirectly, by operation of law or otherwise:

        (a)  merge with, consolidate with, acquire all or substantially all of
the assets or capital stock of, or otherwise combine with or make any investment
in or, except as provided in clause 5(c) below, loan or advance to, any Person
or form any Subsidiary;

        (b)  cancel any debt owing to it or create, incur, assume or permit to
exist any Indebtedness, except: (i) the Obligations, (ii) Indebtedness existing
as of the date hereof set forth on Disclosure Schedule 5(b), (iii) Indebtedness
permitted under the terms of Section 3.18, (iv) deferred taxes, (v) by
endorsement of instruments or items of payment for deposit to the general
account of Borrower, and (vi) Purchase Money Indebtedness for any inventory or
goods required to complete any Purchase Order;

        (c)  (i) permit Borrower and its Affiliates to enter into any lending or
borrowing relationship with each other or enter into any commercial transaction
with each other, except for allocation of costs of administrative overhead such
as legal, accounting, and management functions, or (ii) enter into any lending,
borrowing, or other commercial transaction with any of its employees, directors,
or Affiliates (except as permitted above), including upstreaming and
downstreaming of cash and intercompany advances and payments;

        (d)  make any changes in any of its business objectives, purposes, or
operations which could reasonably be expected to adversely affect repayment of
the Obligations or could reasonably be expected to have a Material Adverse
Effect or engage in any business other than that presently engaged in or
proposed to be engaged in the Projections delivered to Lender on the date hereof
or amend its charter or by-laws or other organizational documents;

        (e)  create or permit any Lien on any of its properties or assets,
except for Permitted Encumbrances;

        (f)    sell, transfer, issue, convey, assign or otherwise dispose of any
of its assets or properties, including its Accounts or any shares of its Stock
or engage in any sale-leaseback, synthetic lease or similar transaction;
provided, that the foregoing shall not prohibit the sale of Inventory or
obsolete or unnecessary Equipment in the ordinary course of its business;

        (g)  change its name, state of organization, chief executive office,
corporate offices, warehouses or other Collateral locations, or location of its
records concerning the Collateral, or acquire, lease or use any real estate
after the date hereof without such Person, in each instance, giving thirty
(30) days prior written notice thereof to Lender and taking all actions deemed
necessary or appropriate by Lender to continuously protect and perfect Lender's
Liens upon the Collateral;

        (h)  make or permit any Restricted Payment;or

        (i)    amend or modify any of the Wells Fargo Agreements or agreements
with any Affiliate of Wells Fargo Bank, without the prior written consent of
Lender, which may be given or withheld on such terms as Lender shall determine.

        6.    SECURITY INTEREST

        6.1    Grant of Security Interest.    (a) As collateral security for the
prompt and complete payment and performance of the Obligations, Borrower hereby
grants to the Lender a continuing security interest in and Lien upon all of its
property and assets, whether real or personal, tangible or intangible, and
whether now owned or hereafter acquired, or in which it now has or at any time
in the future may acquire any right, title, or interest, including all of the
following property in

13

--------------------------------------------------------------------------------

which it now has or at any time in the future may acquire any right, title or
interest: all Accounts; all bank and deposit accounts and all funds on deposit
therein; all cash and cash equivalents; all commodity contracts; all investments
and Investment Property; all Inventory and Equipment; all Goods; all Chattel
Paper, Documents and Instruments; all Books and Records; all General Intangibles
(including all Intellectual Property, Stock, contract rights, and choses in
action); and to the extent not otherwise included, all Proceeds and products of
all and any of the foregoing and all collateral security and guarantees given by
any Person with respect to any of the foregoing, but excluding in all events
Hazardous Waste (all of the foregoing, together with any other collateral
pledged to the Lender pursuant to any other Loan Document, collectively, the
"Collateral").

        (b)  Borrower agrees that this Agreement creates, and is intended to
create, valid and continuing Liens upon the Collateral in favor of Lender.
Borrower represents, warrants and promises to Lender that: (i) Borrower granting
a Lien in Collateral is the sole owner of each item of the Collateral upon which
it purports to grant a Lien pursuant to the Loan Documents, and has good and
marketable title thereto free and clear of any and all Liens or claims of
others, other than Permitted Encumbrances; (ii) the Liens granted pursuant to
this Agreement, upon completion of the filings and other actions listed on
Disclosure Schedule 6.1 (which, in the case of all filings and other documents
referred to in said Schedule, have been delivered to the Lender in duly executed
form) will constitute valid perfected Liens in all of the Collateral in favor of
the Lender as security for the prompt and complete payment and performance of
the Obligations, enforceable in accordance with the terms hereof against any and
all creditors of and purchasers from Borrower (other than purchasers of
Inventory in the ordinary course of business) and such Liens are prior to all
other Liens on the Collateral in existence on the date hereof except for
Permitted Encumbrances which have priority by operation of law; and (iii) no
effective security agreement, financing statement, equivalent security or Lien
instrument or continuation statement covering all or any part of the Collateral
is or will be on file or of record in any public office, except those relating
to Permitted Encumbrances. Borrower promises to defend the right, title and
interest of Lender in and to the Collateral against the claims and demands of
all Persons whomsoever, and each shall take such actions, including (x) the
prompt delivery of all original Instruments, Chattel Paper and certificated
Stock owned by Borrower granting a Lien on Collateral to Lender,
(y) notification of Lender's interest in Collateral at Lender's request, and
(z) the institution of litigation against third parties as shall be prudent in
order to protect and preserve Borrower's and Lender's respective and several
interests in the Collateral. Borrower shall mark its Books and Records
pertaining to the Collateral to evidence the Loan Documents and the Liens
granted under the Loan Documents. If requested by Lender, all Chattel Paper
shall be marked with the following legend: "This writing and the obligations
evidenced or secured hereby are subject to the Lien of Sun Microsystems, Inc."

        (c)  The parties agree that the security interests granted hereunder
shall terminate and be of no further force and effect when this Agreement has
been terminated and all of the Obligations hereunder and under the other Loan
Documents have been paid or satisfied in full.

        6.2    Lender's Rights.    (a) Lender may, (i) at any time in Lender's
own name or in the name of Borrower, communicate with Account Debtors, parties
to Contracts, and obligors in respect of Instruments, Chattel Paper or other
Collateral to verify to Lender's satisfaction, the existence, amount and terms
of any such Accounts, Contracts, Instruments or Chattel Paper or other
Collateral, and (ii) at any time after the occurrence and during the continuance
of an Event of Default and without prior notice to Borrower, notify Account
Debtors, parties to Contracts, and obligors in respect of Chattel Paper,
Instruments, or other Collateral that the Collateral has been assigned to Lender
and that payments shall be made directly to Lender. Upon the request of

14

--------------------------------------------------------------------------------

Lender made after the occurrence and during the continuance of an Event of
Default, Borrower shall so notify such Account Debtors, parties to Contracts,
and obligors in respect of Instruments, Chattel Paper or other Collateral.
Borrower hereby constitutes Lender or Lender's designee as Borrower's attorney
with power to endorse Borrower's name upon any notes, acceptance drafts, money
orders or other evidences of payment or Collateral.

        (b)  It is expressly agreed by Borrower that, notwithstanding anything
herein to the contrary, Borrower shall remain liable under each Contract,
Instrument and License to observe and perform all the conditions and obligations
to be observed and performed by it thereunder, and Lender shall have no
obligation or liability whatsoever to any Person under any Contract, Instrument
or License (between Borrower and any Person other than Lender) by reason of or
arising out of the execution, delivery or performance of this Agreement, and
Lender shall not be required or obligated in any manner (i) to perform or
fulfill any of the obligations of Borrower, (ii) to make any payment or inquiry,
or (iii) to take any action of any kind to collect, compromise or enforce any
performance or the payment of any amounts which may have been assigned to it or
to which it may be entitled at any time or times under or pursuant to any
Contract, Instrument or License.

        (c)  Borrower shall, with respect to each owned, leased, or controlled
property or facility, during normal business hours and upon reasonable advance
notice (unless a Default shall have occurred and be continuing, in which event
no notice shall be required and Lender shall have access at any and all times):
(i) provide access to such facility or property to Lender and any of its
officers, employees and agents, as frequently as Lender determines to be
appropriate; (ii) permit Lender and any of its officers, employees and agents to
inspect, audit and make extracts and copies (or take originals if reasonably
necessary) from all of Borrower's Books and Records; and (iii) permit Lender to
inspect, review, evaluate and make physical verifications and appraisals of the
Inventory and other Collateral in any manner and through any medium that Lender
considers advisable, and Borrower agrees to render to Lender, at Borrower's cost
and expense, such clerical and other assistance as may be reasonably requested
with regard thereto.

        (d)  After the occurrence and during the continuance of an Event of
Default, Borrower at its own expense, shall cause the certified public
accountant then engaged by Borrower to prepare and deliver to Lender at any time
and from time to time, promptly upon Lender's request, the following reports:
(i) a reconciliation of all Accounts; (ii) an aging of all Accounts; (iii) trial
balances; and (iv) test verifications of such Accounts as Lender may request.
Borrower, at its own expense, shall cause its certified independent public
accountants to deliver to Lender the results of any physical verifications of
all or any portion of the Inventory made or observed by such accountants when
and if such verification is conducted. Lender shall be permitted to observe and
consult with Borrower's accountants in the performance of these tasks.

        6.3    Lender's Appointment as Attorney-in-Fact.    On the date hereof,
Borrower shall execute and deliver a Power of Attorney in form and substance
satisfactory to Lender. The power of attorney granted pursuant to the Power of
Attorney and all powers granted under any Loan Document are powers coupled with
an interest and shall be irrevocable until the Termination Date. The powers
conferred on Lender under the Power of Attorney are solely to protect Lender's
interests in the Collateral and shall not impose any duty upon it to exercise
any such powers. Lender agrees and promises that (a) it shall not exercise any
power or authority granted under the Power of Attorney unless an Event of
Default has occurred and is continuing, (b) Lender shall only exercise the
powers granted under the Power of Attorney in respect of Collateral, provided,
except as otherwise required by applicable law, Lender shall not have any duty
as to any Collateral, and Lender shall be accountable only for amounts that it
actually receives as a result of

15

--------------------------------------------------------------------------------

the exercise of such powers. Borrower also hereby authorizes Lender to file any
financing or continuation statement without the signature of Borrower to the
extent permitted by applicable law.

        6.4    Grant of License to Use Intellectual Property
Collateral.    Borrower hereby grants to Lender an irrevocable, non-exclusive
license (exercisable upon the occurrence and during the continuance of an Event
of Default without payment of royalty or other compensation to Borrower) to use,
transfer, license or sublicense any Intellectual Property now owned, licensed
to, or hereafter acquired by Borrower, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer and automatic machinery software
and programs used for the compilation or printout thereof, and represents,
promises and agrees that any such license or sublicense is not and will not be
in conflict with the contractual or commercial rights of any third Person;
provided, that such license will terminate on the Termination Date.

        7.    EVENTS OF DEFAULT: RIGHTS AND REMEDIES

        7.1    Events of Default.    The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an "Event
of Default" hereunder which shall be deemed to be continuing until waived in
writing by Lender in accordance with Section 10.3:

        (a)  Borrower shall fail to make any payment in respect of any
Obligations within two (2) Business Days after the same are due and payable or
declared due and payable (unless a longer, shorter or no grace or cure period is
specifically provided in any document creating the specific Obligations for the
payment of such Obligations); or

        (b)(i) Borrower shall fail or neglect to perform, keep or observe any of
the covenants, promises, agreements, requirements, conditions or other terms or
provisions contained in Section 1, Sections 3.1, 3.2, 3.17, 3.18, 3.19, 3.20,
4.2 or Section 5 of this Agreement; or (ii) Borrower shall fail or neglect to
perform, keep or observe any of the other covenants, promises, agreements,
requirements, conditions or other terms or provisions contained in this
Agreement (other than those set forth in the Sections referred to in clause (i)
immediately above) or any of the other Loan Documents, and such breach is not
remediable or, if remediable, continues unremedied for a period of five
(5) Business Days after the earlier to occur of (x) the date on which such
breach is known or reasonably should have become known to any officer of
Borrower and (y) the date on which Lender shall have notified Borrower shall
fail to make any payment in respect of any Obligations when due and payable or
declared due and payable; or

        (c)  an event of default shall occur under any Contractual Obligation of
Borrower (other than this Agreement and the other Loan Documents), and such
event of default (i) involves the failure to make any payment (whether or not
such payment is blocked pursuant to the terms of an intercreditor agreement or
otherwise), whether of principal, interest or otherwise, and whether due by
scheduled maturity, required prepayment, acceleration, demand or otherwise, in
respect of any Indebtedness (other than the Obligations) of such Person in an
aggregate amount exceeding the Minimum Actionable Amount, or (ii) causes (or
permits any holder of such Indebtedness or a trustee to cause) such
Indebtedness, or a portion thereof, in an aggregate amount exceeding the Minimum
Actionable Amount to become due prior to its stated maturity or prior to its
regularly scheduled dates of payment; or

        (d)  any representation or warranty in this Agreement (including any
Disclosure Schedule, Schedule or Exhibit attached or to be attached hereto) or
any other Loan Document, or in any written statement pursuant hereto or thereto,
or in any report, financial statement or

16

--------------------------------------------------------------------------------




certificate made or delivered to Lender by Borrower shall be untrue or incorrect
in any material respect as of the date when made or deemed made; or

        (e)  there shall be commenced against Borrower any Litigation seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which remains unstayed or undismissed for thirty
(30) consecutive days; or Borrower shall have concealed, removed or permitted to
be concealed or removed, any part of its property with intent to hinder, delay
or defraud its creditors or any of them or made or suffered a transfer of any of
its property or the incurring of an obligation which may be fraudulent under any
bankruptcy, fraudulent transfer or other similar law; or

        (f)    a case or proceeding shall have been commenced involuntarily
against Borrower in a court having competent jurisdiction seeking a decree or
order: (i) under the United States Bankruptcy Code or any other applicable
Federal, state or foreign bankruptcy or other similar law, and seeking either
(x) the appointment of a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for such Person or of any substantial part of
its properties, or (y) the reorganization or winding up or liquidation of the
affairs of any such Person, and such case or proceeding shall remain undismissed
or unstayed for sixty (60) consecutive days or such court shall enter a decree
or order granting the relief sought in such case or proceeding; or
(ii) invalidating or denying any Person's right, power, or competence to enter
into or perform any of its obligations under any Loan Document or invalidating
or denying the validity or enforceability of this Agreement or any other Loan
Document or any action taken hereunder or thereunder; or

        (g)  Borrower shall (i) commence any case, proceeding or other action
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, conservatorship or relief of
debtors, seeking to have an order for relief entered with respect to it or
seeking appointment of a custodian, receiver, liquidator, assignee, trustee or
sequestrator (or similar official) for it or any substantial part of its
properties, (ii) make a general assignment for the benefit of creditors,
(iii) consent to or take any action in furtherance of, or, indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in
paragraphs (e) or (f) of this Section 7.1 or clauses (i) and (ii) of this
paragraph (g), or (iv) shall admit in writing its inability to, or shall be
generally unable to, pay its debts as such debts become due; or

        (h)  a final judgment or judgments for the payment of money in excess of
the Minimum Actionable Amount in the aggregate shall be rendered against
Borrower, unless the same shall be (i) fully covered by insurance and the
issuer(s) of the applicable policies shall have acknowledged full coverage in
writing within fifteen (15) days of judgment, or (ii) vacated, stayed, bonded,
paid or discharged within a period of fifteen (15) days from the date of such
judgment; or

        (i)    any other event shall have occurred or any information or
documentation is provided to Lender pursuant to the Open Items Agreement, which
in either case has had or could reasonably be expected to have a Material
Adverse Effect and Lender shall have given Borrower notice thereof; or

        (j)    any material provision of any Loan Document shall for any reason
cease to be valid, binding and enforceable in accordance with its terms, or any
Lien granted, or intended by the Loan Documents to be granted, to Lender shall
cease to be a valid and perfected Lien having the first priority (or a lesser
priority if expressly permitted in the Loan Documents) in any of the Collateral
(or Borrower shall so assert any of the foregoing); or

17

--------------------------------------------------------------------------------




        (k)  a Change of Control shall have occurred with respect to Borrower;
or

        (l)    an ERISA Event shall have occurred that, in the opinion of the
Lender, when taken together with all other ERISA Events that have occurred and
are then continuing, could reasonably be expected to result in liability of
Borrower in an aggregate amount exceeding the Minimum Actionable Amount; or

        (m)  A "Conclusive Event" or the fail to timely cure a "Reparable Event"
(as defined in the Escrow Agreement) by Dot Hill shall occur beyond any
applicable grace or cure period contained therein, if any, or Dot Hill shall
default or shall commit a material breach under any of the agreements referenced
in the Recitals to this Agreement to which Borrower is a party (collectively,
the "Manufacturing Agreements") beyond any applicable grace or cure period
contained therein, if any; or

        (n)  A default or event of default shall occur under the Wells Fargo
Agreements beyond any applicable grace or cure period contained therein, if any,
and Wells Fargo Bank elects to accelerate the payment of the Indebtedness owing
thereunder.

        (o)  A default or event of default shall occur under any financing or
credit arrangement (in addition to the Wells Fargo Agreements) beyond any
applicable grace or cure period contained therein, if any, and the creditor
thereunder elects to accelerate the payment of the Indebtedness owing
thereunder.

        7.2    Remedies.    (a) If any Default shall have occurred and be
continuing, then Lender may terminate or suspend its obligation to make further
Loans and/or other Financial Accommodations. In addition, if any Event of
Default shall have occurred and be continuing, Lender may, without notice, take
any one or more of the following actions: (i) declare all or any portion of the
Obligations to be forthwith due and payable, whereupon such Obligations shall
become and be due and payable; or (ii) exercise any rights and remedies provided
to Lender under the Loan Documents or at law or equity, including all remedies
provided under the Code; provided, that upon the occurrence of any Event of
Default specified in Sections 7.1 (e), (f), (g), or (m), the Obligations shall
become immediately due and payable (and any obligation of Lender to consider
making further Loans, if not previously terminated, shall immediately be
terminated) without declaration, notice or demand by Lender.

        (b)  Without limiting the generality of the foregoing, Borrower
expressly agrees that upon the occurrence of any Event of Default, Lender may
collect, receive, assemble, process, appropriate and realize upon the
Collateral, or any part thereof, and may forthwith sell, lease, assign, give an
option or options to purchase or otherwise dispose of and deliver said
Collateral (or contract to do so), or any part thereof, in one or more parcels
at public or private sale or sales, at any exchange at such prices as it may
deem best, for cash or on credit or for future delivery without assumption of
any credit risk. If the sale or other disposition is for credit, then Lender
shall not be obligated to apply any such amount to the Obligations until the
Lender receives payment in good funds on account thereof. Lender shall have the
right upon any such public sale or sales and, to the extent permitted by law,
upon any such private sale or sales, to purchase for the benefit of Lender the
whole or any part of said Collateral so sold, free of any right or equity of
redemption, which equity of redemption Borrower hereby releases. Such sales may
be adjourned or continued from time to time with or without notice. Lender shall
have the right to conduct such sales on Borrower's premises or elsewhere and
shall have the right to use Borrower's premises without rent or other charge for
such sales or other action with respect to the Collateral for such time or times
as Lender deems necessary or advisable.

18

--------------------------------------------------------------------------------

        (c)  Borrower further agrees upon the occurrence and during the
continuance of an Event of Default and at Lender's request, to assemble the
Collateral and make it available to Lender at places which Lender shall
reasonably select, whether at its premises or elsewhere. Until Lender is able to
effect a sale, lease, or other disposition of the Collateral, Lender shall have
the right to complete, assemble, use or operate the Collateral or any part
thereof, to the extent that Lender deems appropriate, for the purpose of
preserving such Collateral or its value or for any other purpose. Lender shall
have no obligation to Borrower to maintain or preserve the rights of Borrower as
against third parties with respect to any Collateral while such Collateral is in
the possession of Lender. Lender may, if it so elects, seek the appointment of a
receiver or keeper to take possession of any Collateral and to enforce any of
Lender's remedies with respect to such appointment without prior notice or
hearing. To the maximum extent permitted by applicable law, Borrower waives all
claims, damages, and demands against Lender, its Affiliates, agents, and the
officers and employees of any of them arising out of the repossession, retention
or sale of any Collateral except such as are determined in a final judgment by a
court of competent jurisdiction to have arisen solely out of the gross
negligence or willful misconduct of such Person. Borrower agrees that ten
(10) days prior notice by Lender to Borrower of the time and place of any public
sale or of the time after which a private sale may take place is reasonable
notification of such matters. Borrower shall remain liable for any deficiency if
the proceeds of any sale or disposition of the Collateral are insufficient to
pay all amounts to which Lender is entitled.

        (d)  Lender's rights and remedies under this Agreement shall be
cumulative and nonexclusive of any other rights and remedies which Lender may
have under any Loan Document or at law or in equity. Recourse to the Collateral
shall not be required. All provisions of this Agreement are intended to be
subject to all applicable mandatory provisions of law that may be controlling
and to be limited, to the extent necessary, so that they do not render this
Agreement invalid or unenforceable, in whole or in part.

        (e)  No exercise of any right or remedy hereunder shall in any way
affect, diminish or limit any right or remedy of Sun or Sun Microsystems
International B.V., a Netherlands corporation, under the PPA, the Infortrend OEM
Agreement, the Infortrend Manufacturing Rights Agreement, the Manufacturing
Rights Agreement, the Escrow Agreement, any other Manufacturing Agreement, or
any other agreement relating to the subject matters of those agreements, as the
case may be. An Event of Default hereunder (after the expiration of all
applicable cure and grace periods, if any) shall constitute a "Conclusive Event"
under the Escrow Agreement) and a material default or breach under the other
Manufacturing Agreements by Dot Hill. Regardless of whether or not there exists
an Event of Default hereunder, Sun shall be permitted to exercise all of its
rights and remedies under the Manufacturing Agreements in accordance with their
respective terms.

        7.3    Waivers by Borrower.    Except as otherwise provided for in this
Agreement and to the fullest extent permitted by applicable law, Borrower
waives: (a) presentment, demand and protest, and notice of presentment,
dishonor, intent to accelerate, acceleration, protest, default, nonpayment,
maturity, release, compromise, settlement, extension or renewal of any or all
Loan Documents, the Notes or any other notes, commercial paper, Accounts,
Contracts, Documents, Instruments, Chattel Paper and guaranties at any time held
by Lender on which Borrower may in any way be liable, and hereby ratifies and
confirms whatever Lender may do in this regard; (b) all rights to notice and a
hearing prior to Lender's taking possession or control of, or to Lender's
replevy, attachment or levy upon, any Collateral or any bond or security which
might be required by any court prior to allowing Lender to exercise any of its
remedies; and (c) the benefit of all valuation, appraisal and exemption laws.
Borrower acknowledges that it has been advised by

19

--------------------------------------------------------------------------------

counsel of its choices and decisions with respect to this Agreement, the other
Loan Documents and the transactions evidenced hereby and thereby.

        7.4    Proceeds.    The Proceeds of any sale, disposition or other
realization upon any Collateral shall be applied by Lender upon receipt to the
Obligations in such order as Lender may deem advisable in its sole discretion,
and after the indefeasible payment and satisfaction in full in cash of all of
the Obligations, and after the payment by Lender of any other amount required by
any provision of law, including Section 9-601 et seq. of the Code (but only
after Lender has received what Lender considers reasonable proof of a
subordinate party's Lien), the surplus, if any, shall be paid to Borrower or
their representatives or to whomsoever may be lawfully entitled to receive the
same, or as a court of competent jurisdiction may direct.

        8.    SUCCESSORS AND ASSIGNS

        Each Loan Document shall be binding on and shall inure to the benefit of
Borrower, Lender, and their respective successors and assigns, except as
otherwise provided herein or therein. Borrower may not assign, transfer,
hypothecate, delegate or otherwise convey its rights, benefits, obligations or
duties under any Loan Document without the prior express written consent of
Lender. Any such purported conveyance by Borrower without the prior express
written consent of Lender shall be void. There shall be no third party
beneficiaries of any of the terms and provisions of any of the Loan Documents.
Lender reserves the right at any time to create and sell participations in the
Loans and the Loan Documents and to sell, transfer or assign any or all of its
rights in the Loans and under the Loan Documents.

        9.    GUARANTOR WAIVERS BY BORROWER

        IF AND TO THE EXTENT THAT ANY OBLIGATION OF BORROWER TO LENDER SHALL BE
CONSIDERED AN OBLIGATION OF GUARANTY OR SURETYSHIP, THEN THE FOLLOWING
PROVISIONS OF THIS SECTION 9 SHALL APPLY WITH RESPECT TO BORROWER SOLELY TO THE
EXTENT THAT BORROWER IS DEEMED TO ACT IN THE CAPACITY OF A GUARANTOR AND SHALL
NOT EFFECT A WAIVER OF RIGHTS IN SUCH PERSON'S CAPACITY AS A BORROWER:

        (A)  BORROWER EXPRESSLY WAIVES THE RIGHT TO REQUIRE LENDER FIRST TO
PURSUE ANY OTHER PERSON, THE COLLATERAL, OR ANY OTHER SECURITY OR GUARANTY THAT
MAY BE HELD FOR THE OBLIGATIONS, OR TO APPLY ANY SUCH SECURITY OR GUARANTY TO
THE OBLIGATIONS BEFORE SEEKING FROM BORROWER PAYMENT IN FULL OF ITS LIABILITIES
TO LENDER OR PROCEEDING AGAINST BORROWER FOR SAME.

20

--------------------------------------------------------------------------------



        (B)  BORROWER ACKNOWLEDGES THAT IF LENDER MAY, UNDER APPLICABLE LAW,
PROCEED TO REALIZE ITS BENEFITS UNDER ANY OF THE LOAN DOCUMENTS GIVING LENDER A
LIEN UPON ANY COLLATERAL, WHETHER OWNED BY BORROWER OR BY ANY OTHER PERSON,
EITHER BY JUDICIAL FORECLOSURE OR BY NON-JUDICIAL SALE OR ENFORCEMENT, LENDER
MAY, AT ITS SOLE OPTION, DETERMINE WHICH OF ITS REMEDIES OR RIGHTS IT MAY PURSUE
WITHOUT AFFECTING ANY OF ITS RIGHTS AND REMEDIES. IF, IN THE EXERCISE OF ANY OF
ITS RIGHTS AND REMEDIES, LENDER SHALL FORFEIT ANY OF ITS RIGHTS OR REMEDIES,
INCLUDING ITS RIGHT TO ENTER A DEFICIENCY JUDGMENT AGAINST BORROWER OR ANY OTHER
PERSON, WHETHER BECAUSE OF ANY APPLICABLE LAWS PERTAINING TO "ELECTION OF
REMEDIES" OR THE LIKE, BORROWER HEREBY CONSENTS TO SUCH ACTION BY LENDER AND
WAIVES ANY CLAIM BASED UPON SUCH ACTION, EVEN IF SUCH ACTION BY LENDER SHALL
RESULT IN A FULL OR PARTIAL LOSS OF ANY RIGHTS OF SUBROGATION WHICH BORROWER
MIGHT OTHERWISE HAVE HAD BUT FOR SUCH ACTION BY LENDER. ANY ELECTION OF REMEDIES
WHICH RESULTS IN THE DENIAL OR IMPAIRMENT OF THE RIGHT OF LENDER TO SEEK A
DEFICIENCY JUDGMENT AGAINST BORROWER SHALL NOT IMPAIR ANY OTHER BORROWER'S
OBLIGATION TO PAY THE FULL AMOUNT OF THE OBLIGATIONS. IN THE EVENT LENDER SHALL
BID AT ANY FORECLOSURE OR TRUSTEE'S SALE OR AT ANY PRIVATE SALE PERMITTED BY LAW
OR THE LOAN DOCUMENTS, LENDER MAY BID ALL OR LESS THAN THE AMOUNT OF THE
OBLIGATIONS AND THE AMOUNT OF SUCH BID NEED NOT BE PAID BY LENDER BUT SHALL BE
CREDITED AGAINST THE OBLIGATIONS. THE AMOUNT OF THE SUCCESSFUL BID AT ANY SUCH
SALE, WHETHER LENDER OR ANY OTHER PARTY IS THE SUCCESSFUL BIDDER, SHALL BE
CONCLUSIVELY DEEMED TO BE THE FAIR MARKET VALUE OF THE COLLATERAL AND THE
DIFFERENCE BETWEEN SUCH BID AMOUNT AND THE REMAINING BALANCE OF THE OBLIGATIONS
SHALL BE CONCLUSIVELY DEEMED TO BE THE AMOUNT OF THE OBLIGATIONS GUARANTEED BY
BORROWER, NOTWITHSTANDING THAT ANY PRESENT OR FUTURE LAW OR COURT DECISION OR
RULING MAY HAVE THE EFFECT OF REDUCING THE AMOUNT OF ANY DEFICIENCY CLAIM TO
WHICH LENDER MIGHT OTHERWISE BE ENTITLED BUT FOR SUCH BIDDING AT ANY SUCH SALE.

        (C)  BORROWER AGREES THAT LENDER SHALL BE UNDER NO OBLIGATION TO
(I) MARSHAL ANY ASSETS IN FAVOR OF BORROWER, (II) PROCEED FIRST AGAINST ANY
OTHER BORROWER OR PERSON OR ANY PROPERTY OF ANY OTHER BORROWER OR PERSON OR
AGAINST ANY COLLATERAL, (III) ENFORCE FIRST ANY OTHER GUARANTY OBLIGATIONS WITH
RESPECT TO, OR SECURITY FOR, THE OBLIGATIONS, OR (IV) PURSUE ANY OTHER REMEDY IN
LENDER'S POWER THAT BORROWER MAY NOT BE ABLE TO PURSUE ITSELF AND THAT MAY
LIGHTEN BORROWER'S BURDEN, ANY RIGHT TO WHICH BORROWER HEREBY EXPRESSLY WAIVES.

        (D)  BORROWER ACKNOWLEDGES THAT THE FOREGOING WAIVERS ARE A MATERIAL
INDUCEMENT TO LENDER'S ENTERING INTO THIS AGREEMENT AND THAT LENDER IS RELYING
UPON THE FOREGOING WAIVERS IN ITS FUTURE DEALINGS WITH BORROWER. BORROWER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THE FOREGOING WAIVERS WITH ITS
LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, THIS
AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

21

--------------------------------------------------------------------------------

        10.  MISCELLANEOUS

        10.1    Complete Agreement; Modification of Agreement.    This Agreement
and the other Loan Documents constitute the complete agreement between the
parties with respect to the subject matter hereof and thereof, supersede all
prior agreements, commitments, understandings or inducements (oral or written,
expressed or implied), and no Loan Document may be modified, altered or amended
except by a written agreement signed by Lender, a party to such Loan Document.
Borrower or any other Loan Document shall have all duties and obligations under
this Agreement and such other Loan Document from the date of its execution and
delivery, regardless of whether the Initial Loan has been funded at that time.

        10.2    Expenses.    Borrower jointly and severally agree to pay or
reimburse Lender for all costs and expenses (including the fees and expenses of
all special counsel, advisors, consultants (including environmental and
management consultants) and auditors retained in connection therewith), incurred
in connection with: (a) the preparation, negotiation, execution, delivery,
performance and enforcement of the Loan Documents and the preservation of any
rights thereunder; (b) collection, including deficiency collections; (c) the
forwarding to Borrower or any other Person on behalf of Borrower by Lender of
the proceeds of any Loan; (d) any amendment, extension, modification or waiver
of, or consent with respect to any Loan Document or advice in connection with
the administration of the Loans or the rights thereunder; (e) any litigation,
contest, dispute, suit, proceeding or action (whether instituted by or between
any combination of Lender, Borrower or any other Person or Persons), and an
appeal or review thereof, in any way relating to the Collateral, any Loan
Document, or any action taken or any other agreements to be executed or
delivered in connection therewith, whether as a party, witness or otherwise; and
(f) any effort (i) to monitor the Loans, (ii) to evaluate, observe or assess
Borrower or the affairs of such Person, and (iii) to verify, protect, evaluate,
assess, appraise, collect, sell, liquidate or otherwise dispose of the
Collateral.

        10.3    No Waiver.    Neither Lender's failure, at any time or times, to
require strict performance by Borrower of any provision of any Loan Document,
nor Lender's failure to exercise, nor any delay in exercising, any right, power
or privilege hereunder, (a) shall waive, affect or diminish any right of Lender
thereafter to demand strict compliance and performance therewith, or (b) shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or future exercise thereof or
the exercise of any other right, power or privilege. Any suspension or waiver of
a Default or other provision under the Loan Documents shall not suspend, waive
or affect any other Default under any Loan Document, whether the same is prior
or subsequent thereto and whether of the same or of a different type, and shall
not be construed as a bar to any right or remedy which Lender would otherwise
have had on any future occasion. None of the undertakings, indemnities,
agreements, warranties, covenants and representations of Borrower to Lender
contained in any Loan Document and no Default by Borrower under any Loan
Document shall be deemed to have been suspended or waived by Lender, unless such
waiver or suspension is by an instrument in writing signed by an officer or
other authorized employee of Lender and directed to Borrower specifying such
suspension or waiver (and then such waiver shall be effective only to the extent
therein expressly set forth), and Lender shall not, by any act (other than
execution of a formal written waiver), delay, omission or otherwise, be deemed
to have waived any of its rights or remedies hereunder.

        10.4    Severability; Section Titles.    Wherever possible, each
provision of the Loan Documents shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of any Loan
Document shall be prohibited by or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of such
Loan Document. Except as otherwise expressly provided for in the Loan Documents,
no termination or cancellation

22

--------------------------------------------------------------------------------




(regardless of cause or procedure) of any financing arrangement under the Loan
Documents shall in any way affect or impair the Obligations, duties, covenants,
representations and warranties, indemnities, and liabilities of Borrower or the
rights of Lender relating to any unpaid Obligation (due or not due, liquidated,
contingent or unliquidated), or any transaction or event occurring prior to such
termination, or any transaction or event, the performance of which is not
required until after the Termination Date, all of which shall not terminate or
expire, but rather shall survive such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, that all
indemnity obligations of Borrower under the Loan Documents shall survive the
Termination Date. The Section titles contained in any Loan Document are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.

        10.5    Authorized Signature.    Until Lender shall be notified in
writing by Borrower to the contrary, the signature upon any document or
instrument delivered pursuant hereto and believed by Lender or any of Lender's
officers, agents, or employees to be that of an officer of Borrower listed in
the Secretarial Certificate in the form of Exhibit H shall bind Borrower and be
deemed to be the act of Borrower affixed pursuant to and in accordance with
resolutions duly adopted by Borrower's Board of Directors, and Lender shall be
entitled to assume the authority of each signature and authority of the person
whose signature it is or appears to be unless the person acting in reliance of
such signature shall have actual knowledge of the fact that such signature is
false or the person whose signature or purported signature is presented is
without authority.

        10.6    Notices.    Except as otherwise provided herein, whenever any
notice, demand, request or other communication shall or may be given to or
served upon any party by any other party, or whenever any party desires to give
or serve upon any other party any communication with respect to this Agreement,
each such notice, demand, request or other communication shall be in writing and
shall be deemed to have been validly served, given or delivered (a) upon the
earlier of actual receipt and three (3) days after deposit in the United States
Mail, registered or certified mail, return receipt requested, with proper
postage prepaid, (b) upon transmission, when sent by telecopy or other similar
facsimile transmission (with such telecopy or facsimile promptly confirmed by
delivery of a copy by personal delivery or United States Mail as otherwise
provided in this Section 10.6), (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid or (d) when hand-delivered,
all of which shall be addressed to the party to be notified and sent to the
address or facsimile number indicated in Schedule B or to such other address (or
facsimile number) as may be substituted by notice given as herein provided. The
giving of any notice required hereunder may be waived in writing by the party
entitled to receive such notice. Failure or delay in delivering copies of any
notice, demand, request or other communication to any Person (other than
Borrower or Lender) designated in Schedule B to receive copies shall in no way
adversely affect the effectiveness of such notice, demand, request or other
communication.

        10.7    Counterparts.    Any Loan Document may be executed in any number
of separate counterparts by one or more of the parties thereto, and all of said
counterparts taken together shall constitute one and the same instrument. A
facsimile signature shall constitute an original signature but each party
supplying a facsimile signature agrees to provide the original signature pages
on the next Business Day.

        10.8    Time of the Essence.    Time is of the essence for performance
of the Obligations under the Loan Documents.

        10.9    GOVERNING LAW.    THE LOAN DOCUMENTS AND THE OBLIGATIONS ARISING
UNDER THE LOAN DOCUMENTS SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF

23

--------------------------------------------------------------------------------




CALIFORNIA APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT
REGARD TO THE PRINCIPLES THEREOF REGARDING CONFLICTS OF LAWS, AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA.

        10.10    SUBMISSION TO JURISDICTION; WAIVER OF JURY
TRIAL.    (A) BORROWER HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN SAN FRANCISCO, CALIFORNIA SHALL HAVE EXCLUSIVE JURISDICTION TO
HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN BORROWER AND LENDER PERTAINING
TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING
OUT OF OR RELATED TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;
PROVIDED, THAT LENDER, BORROWER ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF CALIFORNIA; AND FURTHER
PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE
LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION
TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY OTHER SECURITY
FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF
LENDER. BORROWER EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND BORROWER HEREBY WAIVES ANY
OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS. BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREE
THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN
SCHEDULE B OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED
UPON THE EARLIER OF BORROWER'S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER
DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.

        (B)  THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE
ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN LENDER,
BORROWER AND BORROWER ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO
THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THE LOAN DOCUMENTS
OR THE TRANSACTIONS RELATED THERETO.

        10.11    Press Releases.    Borrower agrees that neither it nor its
Affiliates will in the future issue any press release or other public disclosure
using the name of Sun Microsystems, Inc. or its affiliates or referring to this
Agreement or the other Loan Documents without at least two (2) Business Days'
prior notice to Lender and without the prior written consent of Lender unless
(and only to the extent that) Borrower or its Affiliate is required to do so
under law and then, in any event, Borrower or its Affiliate will consult with
Lender before issuing such press release or other public disclosure.

        10.12    Reinstatement.    This Agreement shall continue to be
effective, or be reinstated, as the case may be, if at any time payment of all
or any part of the Obligations is rescinded or must otherwise be returned or
restored by the Lender upon the insolvency, bankruptcy, dissolution,

24

--------------------------------------------------------------------------------




liquidation or reorganization of Borrower or any other Credit Party, or
otherwise, all as though such payments had not been made.

        11.  CROSS-GUARANTY

        11.1    Cross-Guaranty.    Borrower hereby absolutely and
unconditionally guarantees to Lender and its successors and assigns the full and
prompt payment (whether at stated maturity, by acceleration or otherwise) and
performance of all Obligations owed or hereafter owing to Lender by each other
Person comprising Borrower, including that portion of any Loan attributable to
each other Borrower. Borrower agrees that its guaranty obligation hereunder is a
continuing guaranty of payment and performance and not of collection, and that
its obligations under this Section 11 shall be absolute and unconditional,
irrespective of, and unaffected by:

        (a)  the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, any other Loan Document or any other
agreement, document or instrument to which Borrower is or may become a party;

        (b)  the absence of any action to enforce this Agreement (including this
Section 11) or any other Loan Document or the waiver or consent by Lender with
respect to any of the provisions hereof or thereof;

        (c)  the existence, value or condition of, or failure to perfect its
Lien against, any security for the Obligations or any action, or the absence of
any action, by Lender in respect thereof (including the release of any such
security);

        (d)  the insolvency of any other Person comprising Borrower; or

        (e)  any other action or circumstances which might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor,

it being agreed by Borrower that its obligations under this Section 11 shall not
be discharged until the payment and performance, in full, of the Obligations has
occurred. Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the Obligations guaranteed hereunder.

        11.2    Waivers by Borrower.    Borrower expressly waives all rights it
may have now or in the future under any statute, or at common law, or at law or
in equity, or otherwise, to compel Lender to marshall assets or to proceed in
respect of the Obligations guaranteed hereunder against any other Person
comprising Borrower, any other party or against any security for the payment and
performance of the Obligations before proceeding against, or as a condition to
proceeding against, Borrower. It is agreed between Borrower and Lender that the
foregoing waivers are of the essence of the transactions contemplated by this
Agreement and the other Loan Documents and that, but for the provisions of this
Section 11 and such waivers, Lender would decline to enter into this Agreement.
Without limiting the generality of the foregoing, each Guarantor waives any
defenses or rights under or of the kind described in California Civil Code
sections 2795, 2808, 2809, 2810, 2815, 2819 through 2825 (inclusive), 2832,
2839, and 2845 through 2850 (inclusive) and similar laws in other jurisdictions.

        11.3    Benefit of Guaranty.    Borrower agrees that the provisions of
this Section 11 are for the benefit of Lender and its successors, transferees,
endorsees and assigns, and nothing herein contained shall impair, as between any
other Borrower and Lender, the obligations of such other Borrower under the Loan
Documents.

        11.4    Subordination of Subrogation.    Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, and except as set
forth in Section 11.7, Borrower hereby expressly and irrevocably subordinates to
payment of the Obligations any and all rights at

25

--------------------------------------------------------------------------------




law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off and any and all defenses available to a surety,
guarantor or accommodation co-obligor until the Obligations are indefeasibly
paid in full in cash. Borrower acknowledges and agrees that this waiver is
intended to benefit Lender and shall not limit or otherwise affect Borrower's
liability hereunder or the enforceability of this Section 11, and that Lender
and its successors and assigns are intended third party beneficiaries of the
waivers and agreements set forth in this Section 11.4.

        11.5    Election of Remedies.    If Lender may, under applicable law,
proceed to realize its benefits under any of the Loan Documents giving Lender a
Lien upon any Collateral, whether owned by Borrower or by any other Person,
either by judicial foreclosure or by non-judicial sale or enforcement, Lender
may, at its sole option, determine which of its remedies or rights it may pursue
without affecting any of its rights and remedies under this Section 11. If, in
the exercise of any of its rights and remedies, Lender shall forfeit any of its
rights or remedies, including its right to enter a deficiency judgment against
Borrower or any other Person, whether because of any applicable laws pertaining
to "election of remedies" or the like, Borrower hereby consents to such action
by Lender and waives any claim based upon such action, even if such action by
Lender shall result in a full or partial loss of any rights of subrogation which
Borrower might otherwise have had but for such action by Lender. Any election of
remedies which results in the denial or impairment of the right of Lender to
seek a deficiency judgment against Borrower shall not impair any other
Borrower's obligation to pay the full amount of the Obligations. In the event
Lender shall bid at any foreclosure or trustee's sale or at any private sale
permitted by law or the Loan Documents, Lender may bid all or less than the
amount of the Obligations and the amount of such bid need not be paid by Lender
but may be credited against the Obligations. The amount of the successful bid at
any such sale, whether Lender or any other party is the successful bidder, shall
be conclusively deemed to be the fair market value of the Collateral and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 11, notwithstanding that any present or future law or court
decision or ruling may have the effect of reducing the amount of any deficiency
claim to which Lender might otherwise be entitled but for such bidding at any
such sale. In addition, Borrower waives all rights and defenses arising out of
an election of remedies by Lender, even though the election of remedies, such as
a non-judicial foreclosure with respect to security for the Obligations, has
destroyed Borrower's rights of subrogation and reimbursement against the
principal by the operation of Section 580d of the California Code of Civil
Procedure or otherwise.

        11.6    Limitation.    Notwithstanding any provision herein contained to
the contrary, Borrower's liability under this Section 11 (which liability is in
any event in addition to amounts for which Borrower is primarily liable under
Section 1) shall be limited to an amount not to exceed as of any date of
determination the greater of:

        (a)  the net amount of all Loans advanced to any other Borrower under
this Agreement and then re-loaned or otherwise transferred to, or for the
benefit of, Borrower; and

        (b)  the amount which could be claimed by Lender from Borrower under
this Section 11 without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the United States Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law after taking into account, among other
things, Borrower's right of contribution and indemnification from each other
Borrower under Section 11.7.

        11.7    Contribution with Respect to Guaranty Obligations.    (a) To the
extent that a Person comprising Borrower shall make a payment under this
Section 11 of all or any of the Obligations (other than Loans made to that
Borrower for which it is primarily liable) (a "Guarantor Payment")

26

--------------------------------------------------------------------------------

which, taking into account all other Guarantor Payments then previously or
concurrently made by any other Person comprising Borrower, exceeds the amount
which Borrower would otherwise have paid if Borrower had paid the aggregate
Obligations satisfied by such Guarantor Payment in the same proportion that
Borrower's "Allocable Amount" (as defined below) (as determined immediately
prior to such Guarantor Payment) bore to the aggregate Allocable Amounts of each
Person comprising Borrower as determined immediately prior to the making of such
Guarantor Payment, then, following indefeasible payment in full in cash of the
Obligations and termination of the Commitments, Borrower shall be entitled to
receive contribution and indemnification payments from, and be reimbursed by,
each other Person comprising Borrower for the amount of such excess, pro rata
based upon their respective Allocable Amounts in effect immediately prior to
such Guarantor Payment.

        (b)  As of any date of determination, the "Allocable Amount" of a Person
comprising Borrower shall be equal to the maximum amount of the claim which
could then be recovered from such Person under this Section 11 without rendering
such claim voidable or avoidable under Section 548 of Chapter 11 of the United
States Bankruptcy Code or under any applicable state Uniform Fraudulent Transfer
Act, Uniform Fraudulent Conveyance Act or similar statute or common law.

        (c)  This Section 11.7 is intended only to define the relative rights of
Borrower and nothing set forth in this Section 11.7 is intended to or shall
impair the obligations of Borrower to pay any amounts as and when the same shall
become due and payable in accordance with the terms of this Agreement, including
Section 11.1. Nothing contained in this Section 11.7 shall limit the liability
of Borrower to pay the Loans made directly or indirectly to that Borrower and
accrued interest, fees and expenses with respect thereto for which Borrower
shall be primarily liable.

        (d)  The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of Borrower to which such
contribution and indemnification is owing.

        (e)  The rights of the indemnifying Borrower Persons comprising under
this Section 11.7 shall be exercisable upon the full and indefeasible payment of
the Obligations and the termination of Lender's obligation to extend any credit
under this Agreement.

        11.8    Liability Cumulative.    The liability of Borrower under this
Section 11 is in addition to and shall be cumulative with all liabilities of
Borrower to Lender under this Agreement and the other Loan Documents to which
Borrower is a party or in respect of any Obligations or obligation of the other
Borrower, without any limitation as to amount, unless the instrument or
agreement evidencing or creating such other liability specifically provides to
the contrary.

27

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, this Loan and Security Agreement has been duly
texecuted as of the date first written above.

    "Borrower"
 
 
DOT HILL SYSTEMS CORPORATION
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------


 
 
DOT HILL SYSTEMS B.V.
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------


 
 
"Lender"
 
 
SUN MICROSYSTEMS, INC.
 
 
By:
 
         

--------------------------------------------------------------------------------

    Name:            

--------------------------------------------------------------------------------

    Title:            

--------------------------------------------------------------------------------

28

--------------------------------------------------------------------------------




SCHEDULE A—DEFINITIONS


        Initially capitalized terms used in this Agreement and the other Loan
Documents shall have (unless otherwise provided elsewhere in this Agreement or
in the other Loan Documents) the following respective meanings:

        "Account Debtor" shall mean any Person who is or may become obligated
with respect to, or on account of, an Account.

        "Accounts" shall mean all "accounts," as such term is defined in the
Code, now or hereafter owned or acquired by the Borrower or in which the
Borrower now or hereafter has or acquires any right or interest, and, in any
event, shall also include, without limitation, all accounts receivable, contract
rights, book debts, notes, drafts, trust distributions, and other obligations or
indebtedness owing to the Borrower arising from the sale, lease or exchange of
goods or other property by it or property to be sold, leased or exchanged, or
the performance of services by it, or to be performed (including, without
limitation, any such obligation which might be characterized as an account,
contract right or general intangible under the Uniform Commercial Code in effect
in any jurisdiction) and all of the Borrower's rights in, to and under all
purchase orders for goods, services or other property, and all of the Borrower's
rights to any goods, services or other property represented by any of the
foregoing (including returned or repossessed goods and unpaid sellers' rights of
rescission, replevin, reclamation and rights to stoppage in transit) and all
monies due to or to become due to the Borrower under all contracts for the sale,
lease or exchange of goods or other property or the performance of services by
it (whether or not yet earned by performance on the part of the Borrower), in
each case whether now in existence or hereafter arising or acquired, including,
without limitation, the right to receive the proceeds of said purchase orders
and contracts and all collateral security and guarantees of any kind given by
any Person with respect to any of the foregoing.

        "Affiliate" shall mean, with respect to any Person: (i) each other
Person that, directly or indirectly, owns or controls, whether beneficially, or
as a trustee, guardian or other fiduciary, five percent (5%) or more of the
Stock having ordinary voting power for the election of directors of such Person;
(ii) each other Person that controls, is controlled by or is under common
control with such Person or any Affiliate of such Person; or (iii) each of such
Person's officers, directors, joint venturers and partners. For the purpose of
this definition, "control" of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise.

        "Agreement" shall mean this Agreement including all appendices, exhibits
or schedules attached or otherwise identified thereto, restatements and
modifications and supplements thereto, and any appendices, exhibits or schedules
to any of the foregoing, each as in effect at the time such reference becomes
operative; provided, that except as specifically set forth in this Agreement,
any reference to the Disclosure Schedules to this Agreement shall be deemed a
reference to the Disclosure Schedules as in effect on the date hereof or in a
written amendment thereto executed by Borrower and Lender.

        "Books and Records" shall mean all books, records, board minutes,
contracts, licenses, insurance policies, environmental audits, business plans,
files, computer files, computer discs and other data and software storage and
media devices, accounting books and records, financial statements (actual and
pro forma), filings with Governmental Authorities and any and all records and
instruments relating to the Collateral or Borrower's business.

        "Borrower" shall have the meanings assigned to it in the preamble of
this Agreement.

        "Business Day" shall mean any day that is not a Saturday, a Sunday or a
day on which banks are required or permitted to be closed in the State of
California.

29

--------------------------------------------------------------------------------


        "Change of Control" shall mean, (a) with respect to any Person on or
after the date hereof, that any change in the composition of such Person's
stockholders as of the date hereof shall occur which would result in any
stockholder or group acquiring 49.9% or more of any class of Stock of such
Person, or that any Person (or group of Persons acting in concert) shall
otherwise acquire, directly or indirectly (including through Affiliates), the
power to elect a majority of the Board of Directors of such Person or otherwise
direct the management or affairs of such Person by obtaining proxies, entering
into voting agreements or trusts, acquiring securities or otherwise.

        "Charges" shall mean all Federal, state, county, city, municipal, local,
foreign or other governmental taxes (including taxes owed to PBGC at the time
due and payable), levies, customs or other duties, assessments, charges, liens,
and all additional charges, interest, penalties, expenses, claims or
encumbrances upon or relating to (i) the Collateral, (ii) the Obligations,
(iii) the employees, payroll, income or gross receipts of Borrower, (iv) the
ownership or use of any assets by Borrower, or (v) any other aspect of
Borrower's business.

        "Chattel Paper" shall mean all "chattel paper," as such term is defined
in the Code, now owned or hereafter acquired by any Person, wherever located.

        "Code" shall mean the Uniform Commercial Code as the same may, from time
to time, be in effect in the State of California; provided, that in the event
that, by reason of mandatory provisions of law, any or all of the attachment,
perfection or priority of Lender's Lien in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
California, the term "Code" shall mean the Uniform Commercial Code as in effect
in such other jurisdiction for purposes of the provisions of this Agreement
relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions.

        "Collateral" shall have the meaning assigned to it in Section 6.1.

        "Contracts" shall mean all the contracts, undertakings, or agreements
(other than rights evidenced by Chattel Paper, Documents or Instruments) in or
under which any Person may now or hereafter have any right, title or interest,
including any agreement relating to the terms of payment or the terms of
performance of any Account.

        "Contractual Obligation" shall mean as to any Person, any provision of
any security issued by such Person or of any agreement, instrument, or other
undertaking to which such Person is a party or by which it or any of its
property is bound. As used herein, the term "Contractual Obligation" shall be
deemed to include each of the Manufacturing Agreements to which Dot Hill is a
party.

        "Copyright License" shall mean rights under any written agreement now
owned or hereafter acquired by any Person granting the right to use any
Copyright or Copyright registration.

        "Copyrights" shall mean all of the following now owned or hereafter
acquired by any Person: (i) all copyrights in any original work of authorship
fixed in any tangible medium of expression, now known or later developed, all
registrations and applications for registration of any such copyrights in the
United States or any other country, including registrations, recordings and
applications, and supplemental registrations, recordings, and applications in
the United States Copyright Office; and (ii) all Proceeds of the foregoing,
including license royalties and proceeds of infringement suits, the right to sue
for past, present and future infringements, all rights corresponding thereto
throughout the world and all renewals and extensions thereof.

        "Default" shall mean any Event of Default or any event which, with the
passage of time or notice or both, would, unless cured or waived, become an
Event of Default.

        "Documents" shall mean all "documents," as such term is defined in the
Code, now owned or hereafter acquired by any Person, wherever located, including
all bills of lading, dock warrants, dock receipts, warehouse receipts, and other
documents of title, whether negotiable or non-negotiable.

30

--------------------------------------------------------------------------------


        "Environmental Laws" shall mean all Federal, state and local laws,
statutes, ordinances and regulations, now or hereafter in effect, and in each
case as amended or supplemented from time to time, and any applicable judicial
or administrative interpretation thereof relating to the regulation and
protection of human health, safety, the environment and natural resources
(including ambient air, surface water, groundwater, wetlands, land surface or
subsurface strata, wildlife, aquatic species and vegetation).

        "Environmental Liabilities" shall mean all liabilities, obligations,
responsibilities, remedial actions, removal costs, losses, damages of whatever
nature, costs and expenses (including all reasonable fees, disbursements and
expenses of counsel, experts and consultants and costs of investigation and
feasibility studies), fines, penalties, sanctions and interest incurred as a
result of any claim, suit, action or demand of whatever nature by any Person and
which relate to any health or safety condition regulated under any Environmental
Law, environmental permits or in connection with any Release, threatened
Release, or the presence of a Hazardous Material.

        "Equipment" shall mean all "equipment" as such term is defined in the
Code, now owned or hereafter acquired by any Person, wherever located, including
any and all machinery, apparatus, equipment, fittings, furniture, fixtures,
motor vehicles and other tangible personal property (other than Inventory) of
every kind and description which may be now or hereafter used in such Person's
operations or which are owned by such Person or in which such Person may have an
interest, and all parts, accessories and accessions thereto and substitutions
and replacements therefor.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974
(or any successor legislation thereto), as amended from time to time, and any
regulations promulgated thereunder.

        "ERISA Affiliate" shall mean any trade or business (whether or not
incorporated) that, together with Borrower, is treated as a single employer
under Section 414(b), (c), (m) or (o) of the IRC, or, solely for the purposes of
Section 302 of ERISA and Section 412 of the IRC, is treated as a single employer
under Section 414 of the IRC.

        "ERISA Event" shall mean (a) any "reportable event", as defined in
Section 4043 of ERISA or the regulations issued thereunder with respect to a
Plan (other than an event for which the 30-day notice period is waived); (b) the
existence with respect to any Plan of an "accumulated funding deficiency" (as
defined in Section 412 of the IRC or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(b) of the IRC or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by Borrower or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Plan; (e) the receipt by Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or to
appoint a trustee to administer any Plan; (f) the incurrence by Borrower or any
ERISA Affiliate of any liability with respect to any withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by Borrower
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

        "Event of Default" shall have the meaning assigned to it in Section 7.1.

        "Financial Statements" shall mean the financial statements filed by
Borrower with the Securities Exchange Commission from time to time.

        "Fiscal Month" shall mean any of the monthly accounting periods of
Borrower.

        "Fiscal Quarter" shall mean any of the quarterly accounting periods of
Borrower.

31

--------------------------------------------------------------------------------


        "Fiscal Year" shall mean the 12 month period of Borrower ending
December 31 of each year. Subsequent changes of the fiscal year of Borrower
shall not change the term "Fiscal Year" unless Lender shall consent in writing
to such change.

        "GAAP" shall mean generally accepted accounting principles in the United
States of America as in effect from time to time, consistently applied.

        "General Intangibles" shall mean all "general intangibles," as such term
is defined in the Code, now owned or hereafter acquired by any Person, including
all right, title and interest which such Person may now or hereafter have in or
under any Contract, Intellectual Property, interests in partnerships, joint
ventures and other business associations, permits, proprietary or confidential
information, inventions (whether or not patented or patentable), technical
information, procedures, designs, knowledge, know-how, software, data bases,
data, skill, expertise, experience, processes, models, drawings, materials,
Books and Records, Goodwill (including the Goodwill associated with any
Intellectual Property), all rights and claims in or under insurance policies
(including insurance for fire, damage, loss, and casualty, whether covering
personal property, real property, tangible rights or intangible rights, all
liability, life, key-person, and business interruption insurance, and all
unearned premiums), uncertificated securities, choses in action, deposit
accounts, rights to receive tax refunds and other payments and rights of
indemnification.

        "Goods" shall mean all "goods," as such term is defined in the Code, now
owned or hereafter acquired by any Person, wherever located, including movables,
fixtures, equipment, inventory, or other tangible personal property.

        "Goodwill" shall mean all goodwill, trade secrets, proprietary or
confidential information, technical information, procedures, formulae, quality
control standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person.

        "Governmental Authority" shall mean any nation or government, any state
or other political subdivision thereof, and any agency, department or other
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

        "Guaranteed Indebtedness" shall mean, as to any Person, any obligation
of such Person guaranteeing any indebtedness, lease, dividend, or other
obligation ("primary obligations") of any other Person (the "primary obligor")
in any manner, including any obligation or arrangement of such guaranteeing
Person (whether or not contingent): (i) to purchase or repurchase any such
primary obligation; (ii) to advance or supply funds (a) for the purchase or
payment of any such primary obligation or (b) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency or any balance sheet condition of the primary obligor; (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation; or (iv) to indemnify the owner of
such primary obligation against loss in respect thereof.

        "Guarantor" shall mean each Person which executes a guaranty or a
support, put or other similar agreement in favor of Lender in connection with
the transactions contemplated by this Agreement.

        "Guaranty" shall mean any agreement to perform all or any portion of the
Obligations on behalf of Borrower or any other Credit Party, in favor of, and in
form and substance satisfactory to, Lender, together with all amendments,
modifications and supplements thereto, and shall refer to such Guaranty as the
same may be in effect at the time such reference becomes operative.

        "Hazardous Material" shall mean any substance, material or waste which
is regulated by or forms the basis of liability now or hereafter under, any
Environmental Laws, including any material or substance which is (a) defined as
a "solid waste," "hazardous waste," "hazardous material," "hazardous substance,"
"extremely hazardous waste," "restricted hazardous waste," "pollutant,"
"contaminant,"

32

--------------------------------------------------------------------------------


"hazardous constituent," "special waste," "toxic substance" or other similar
term or phrase under any Environmental Laws, (b) petroleum or any fraction or
by-product thereof, asbestos, polychlorinated biphenyls (PCB's), or any
radioactive substance.

        "Hazardous Waste" shall have the meaning ascribed to such term in the
Resource Conservation and Recovery Act (42 U.S.C. 6901 et. seq.).

        "Indebtedness" of any Person shall mean: (i) all indebtedness of such
Person for borrowed money or for the deferred purchase price of property or
services (including reimbursement and all other obligations with respect to
surety bonds, letters of credit and bankers' acceptances, whether or not
matured, but not including obligations to trade creditors incurred in the
ordinary course of business and not more than 45 days past due); (ii) all
obligations evidenced by notes, bonds, debentures or similar instruments;
(iii) all indebtedness created or arising under any conditional sale or other
title retention agreements with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property); (iv) all capital lease obligations; (v) all Guaranteed Indebtedness;
(vi) all Indebtedness referred to in clauses (i), (ii), (iii), (iv) or (v) above
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including accounts and contract rights) owned by such Person, even though such
Person has not assumed or become liable for the payment of such Indebtedness;
(vii) the Obligations; and (viii) all liabilities under Title IV of ERISA.

        "Indemnified Liabilities" and "Indemnified Person" shall have the
meaning assigned to such terms in Section 1.11.

        "Instruments" shall mean all "instruments," as such term is defined in
the Code, now owned or hereafter acquired by any Person, wherever located,
including all certificated securities and all notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.

        "Intellectual Property" shall mean any and all Licenses, Patents,
Copyrights, Trademarks, trade secrets and customer lists. As used herein, the
term "Intellectual Property" shall include (a) all of the "Intellectual
Property" as defined in the Escrow Agreement deposited by Dot Hill with the
Escrowee thereunder, and the "Intellectual Property" described in that certain
Intellectual Property Security Agreement dated as of the date hereof executed by
Borrower in favor of Lender, and (b) all systems software and applications
software, including, but not limited to, screen displays and formats, program
structures, sequence and organization, all documentation for such software,
including, but not limited to, user manuals libraries, maintenance manuals
libraries, products documents libraries,, engineer's change orders, histories of
bugs and patches, flowcharts, programmer's notes, functional specifications, and
operations manuals, all formulas, processes, ideas and know-how embodied in any
of the foregoing, and all program materials, flowcharts, notes and outlines
created in connection with any of the foregoing, whether or not patentable or
copyrightable, (b) concepts, discoveries, improvements and ideas, (c) any useful
information relating to the items described in clause (a) or (b), including
know-how, technology, engineering drawings, reports, design information, trade
secrets, practices, laboratory notebooks, specifications, test procedures,
maintenance manuals, research, development, manufacturing, marketing,
merchandising, selling, purchasing and accounting, (d) Patents, patent rights
and patent applications, Copyrights and copyright applications, Trademarks,
trademark rights, trade names, trade name rights, service marks, service mark
rights, applications for registration of trademarks, trade names and service
marks, and trademark, trade name and service mark registrations and patent
licenses, trademark licenses and copyright licenses, and (e) other licenses to
use any of the items described in the foregoing clauses (a), (b), (c) and (d) or
any other similar items of the Borrower necessary for the conduct of its
business.

        "Interest Rate" shall have the meaning assigned to it in Section 1.5(a).

33

--------------------------------------------------------------------------------


        "Inventory" shall mean all "inventory," as such term is defined in the
Code, now or hereafter owned or acquired by any Person, wherever located,
including all inventory, merchandise, goods and other personal property which
are held by or on behalf of such Person for sale or lease or are furnished or
are to be furnished under a contract of service or which constitute raw
materials, work in process or materials used or consumed or to be used or
consumed in such Person's business or in the processing, production, packaging,
promotion, delivery or shipping of the same, including other supplies.

        "Investment Property" shall mean all "investment property," as such term
is defined in the Code, now or hereafter acquired by an Person, wherever
located.

        "IRC" and "IRS" shall mean respectively, the Internal Revenue Code of
1986 and the Internal Revenue Service, and any successor thereto.

        "Lender" shall mean Sun Microsystems, Inc. or any Affiliate of Sun
Microsystems, Inc., and, if at any time Lender shall decide to assign or
syndicate all or any of the Obligations, such term shall include such assignee
or such other members of the syndicate.

        "License" shall mean any Copyright License, Patent License, Trademark
License or other license of rights or interests now held or hereafter acquired
by any Person.

        "Lien" shall mean any mortgage, security deed or deed of trust, pledge,
hypothecation, assignment, deposit arrangement, lien, charge, claim, security
interest, security title, easement or encumbrance, or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any lease or title retention agreement, any financing
lease having substantially the same economic effect as any of the foregoing, and
the filing of, or agreement to give, any financing statement perfecting a
security interest under the Code or comparable law of any jurisdiction).

        "Litigation" shall mean any claim, lawsuit, litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority.

        "Loan Documents" shall mean this Agreement, the Notes, the Intellectual
Property Security Agreement, the Power of Attorney, and the other documents and
instruments listed in Schedule C, and all security agreements, mortgages and all
other documents, instruments, certificates, and notices at any time delivered by
any Person (other than Lender) in connection with any of the foregoing.

        "Loan" shall have the meaning assigned to it in Section 1.1(a).

        "Material Adverse Effect" shall mean: a material adverse effect on
(a) the business, assets, operations, prospects or financial or other condition
of Borrower or the industry within which Borrower operates, (b) Borrower's or
any other Credit Party's ability to pay or perform the Obligations under the
Loan Documents to which Borrower is a party in accordance with the terms
thereof, (c) the Collateral or Lender's Liens on the Collateral or the priority
of any such Lien, or (d) Lender's rights and remedies under this Agreement and
the other Loan Documents.

        "Minimum Actionable Amount" shall mean $50,000.

        "Multiemployer Plan" shall mean a "multiemployer plan," as defined in
Section 4001(a) (3) of ERISA, to which Borrower or any ERISA Affiliate is
making, is obligated to make, has made or been obligated to make, contributions
on behalf of participants who are or were employed by any of them.

        "Notes" shall mean each Note evidencing a Loan.

        "Notice of Loan" shall have the meaning assigned to it in
Section 1.1(b).

        "Obligations" shall mean all loans, advances, debts, expense
reimbursement, fees, liabilities, and obligations for the performance of
covenants, tasks or duties or for payment of monetary amounts (whether or not
such performance is then required or contingent, or amounts are liquidated or

34

--------------------------------------------------------------------------------


determinable) owing by Borrower to Lender, of any kind or nature, present or
future, whether or not evidenced by any note, agreement or other instrument,
whether arising under any of the Loan Documents or under any other agreement
between Borrower and Lender, and all covenants and duties regarding such
amounts. This term includes all principal, interest (including interest accruing
at the then applicable rate provided in this Agreement after the maturity of the
Loans and interest accruing at the then applicable rate provided in this
Agreement after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, whether or not a claim for
post-filing or post-petition interest is allowed in such proceeding), fees,
Charges, expenses, attorneys' fees and any other sum chargeable to Borrower
under any of the Loan Documents, and all principal and interest due in respect
of the Loans and all obligations and liabilities of any Guarantor under any
Guaranty.

        "Patent License" shall mean rights under any written agreement now owned
or hereafter acquired by any Person granting any right with respect to any
invention on which a Patent is in existence.

        "Patents" shall mean all of the following in which any Person now holds
or hereafter acquires any interest: (i) all letters patent of the United States
or any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or Territory thereof, or any other country; and (ii) all reissues,
continuations, continuations-in-part or extensions thereof.

        "PBGC" shall mean the Pension Benefit Guaranty Corporation or any
successor thereto.

        "Permitted Encumbrances" shall mean the following encumbrances:
(i) Liens for taxes or assessments or other governmental Charges or levies,
either not yet due and payable or to the extent that nonpayment thereof is
permitted by the terms of Section 3.10; (ii) pledges or deposits securing
obligations under worker's compensation, unemployment insurance, social security
or public liability laws or similar legislation; (iii) pledges or deposits
securing bids, tenders, contracts (other than contracts for the payment of
money) or leases to which Borrower is a party as lessee made in the ordinary
course of business; (iv) deposits securing public or statutory obligations of
Borrower; (v) inchoate and unperfected workers', mechanics' or similar liens
arising in the ordinary course of business so long as such Liens attach only to
Equipment, fixtures or real estate; (vi) carriers', warehousemen's, suppliers'
or other similar possessory liens arising in the ordinary course of business and
securing indebtedness not yet due and payable in an outstanding aggregate amount
not in excess of $25,000 at any time so long as such Liens attach only to
Inventory; (vii) deposits of money securing, or in lieu of, surety, appeal or
customs bonds in proceedings to which Borrower is a party; and (viii) Liens in
existence on the date hereof as disclosed on Disclosure Schedule 4.2.

        "Person" shall mean any individual, sole proprietorship, partnership,
limited liability partnership, joint venture, trust, unincorporated
organization, association, corporation, limited liability company, institution,
public benefit corporation, entity or government (whether Federal, state,
county, city, municipal or otherwise, including any instrumentality, division,
agency, body or department thereof), and shall include such Person's successors
and assigns.

        "Plan" shall mean any employee pension benefit plan (other than a
Multiemployer Plan) subject to the provisions of Title IV of ERISA or
Section 412 of the IRC or Section 302 of ERISA, and in respect of which Borrower
or any ERISA Affiliate is (or, if such plan were terminated, would under
Section 4069 of ERISA be deemed to be) an "employer" as defined in Section 3(5)
of ERISA.

        "Proceeds" shall mean "proceeds," as such term is defined in the Code
and, in any event, shall include: (i) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to Borrower from time to time with
respect to any Collateral; (ii) any and all payments (in any form whatsoever)
made or due and payable to Borrower from time to time in connection with any
requisition,

35

--------------------------------------------------------------------------------


confiscation, condemnation, seizure or forfeiture of any Collateral by any
governmental body, authority, bureau or agency (or any person acting under color
of Governmental Authority); (iii) any claim of Borrower against third parties
(a) for past, present or future infringement of any Intellectual Property or
(b) for past, present or future infringement or dilution of any Trademark or
Trademark License or for injury to the goodwill associated with any Trademark,
Trademark registration or Trademark licensed under any Trademark License;
(iv) any recoveries by Borrower against third parties with respect to any
litigation or dispute concerning any Collateral; and (v) any and all other
amounts from time to time paid or payable under or in connection with any
Collateral, upon disposition or otherwise.

        "Projections" shall mean as of any date the consolidated and
consolidating balance sheet, statements of income and cash flow for Borrower and
its Subsidiaries (including forecasted Capital Expenditures and Net Borrowing
Availability) (i) by month for the next Fiscal Year, and (ii) by year for the
following three Fiscal Years, in each case prepared in a manner consistent with
GAAP and accompanied by senior management's discussion and analysis of such
plan.

        "Purchase Money Indebtedness" shall mean (i) any Indebtedness incurred
for the payment of all or any part of the purchase price of any fixed asset,
(ii) any Indebtedness incurred for the sole purpose of financing or refinancing
all or any part of the purchase price of any fixed asset, and (iii) any
renewals, extensions or refinancings thereof (but not any increases in the
principal amounts thereof outstanding at that time).

        "Purchase Money Lien" shall mean any Lien upon any fixed assets which
secures the Purchase Money Indebtedness related thereto but only if such Lien
shall at all times be confined solely to the asset the purchase price of which
was financed or refinanced through the incurrence of the Purchase Money
Indebtedness secured by such Lien and only if such Lien secures only such
Purchase Money Indebtedness.

        "Real Property" shall have the meaning assigned to it in Section 3.15.

        "Release" shall mean, as to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, dumping,
leaching or migration of Hazardous Materials in the indoor or outdoor
environment by such Person, including the movement of Hazardous Materials
through or in the air, soil, surface water, ground water or property.

        "Requirement of Law" shall mean as to any Person, the Certificate or
Articles of Incorporation and By-Laws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case binding upon such Person or any of its property or to which such
Person or any of its property is subject.

        "Restricted Payment" shall mean: (i) the declaration or payment of any
dividend or the incurrence of any liability to make any other payment or
distribution of cash or other property or assets on or in respect of Borrower's
Stock; (ii) any payment or distribution made in respect of any subordinated
Indebtedness of Borrower in violation of any subordination or other agreement
made in favor of Lender; (iii) any payment on account of the purchase,
redemption, defeasance or other retirement of Borrower's Stock or Indebtedness
or any other payment or distribution made in respect of any thereof, either
directly or indirectly; other than (a) that arising under this Agreement or
(b) the payment of interest and principal, when due without acceleration or
modification of the amortization as in effect on the date hereof, under
Indebtedness (not including subordinated Indebtedness, payments of which shall
be permitted only in accordance with the terms of the relevant subordination
agreement made in favor of Lender) described in Disclosure Schedule 3.7, or
otherwise permitted under Section 5(b)(vi); or (iv) any bonus payment or other
form of compensation to an employee, Stockholder, or Affiliate of Borrower,
except as specifically permitted herein; (v) any payment, loan, contribution, or
other transfer of funds or other property to any Stockholder or Affiliate of
such Person which is not expressly and

36

--------------------------------------------------------------------------------


specifically permitted in this Agreement; provided, that no payment to Lender
shall constitute a Restricted Payment. Neither of the following shall constitute
a Restricted Payment: (i) the granting of Stock bonuses and options to employees
(including officers) of Borrower, and (ii) the declaration, but not the payment
of cash bonuses to officers of Borrower, so long as such cash bonuses are not
paid in whole or in part for so long as this Agreement remains in effect, and
(iii) the payment to Wells Fargo Bank of principal and interest payments in
accordance with the agreements between Borrower and Wells Fargo Bank described
in Disclosure Schedule 3.7 (the "Wells Fargo Agreements"); provided, that in no
event shall Wells Fargo Bank obtain a Lien on the assets of Borrower other than
a certain collateral securities account described in Disclosure Schedule 3.7.

        "Stated Expiry Date" shall mean June 30, 2003; provided that, in
Lender's sole discretion, the Stated Expiry Date may be extended for one or more
additional six month terms but only if Lender agrees to such extensions in
writing prior to the then Stated Maturity Date. The foregoing notwithstanding,
the Sated Expiry Date shall not be extended if, as of the then current Stated
Expiry Date, a Default shall have occurred and is continuing. Nothing contained
herein shall be deemed to be a commitment by Lender to extend the Stated Expiry
Date at any time in effect.

        "Stock" shall mean all certificated and uncertificated shares, options,
warrants, membership interests, general or limited partnership interests,
participation or other equivalents (regardless of how designated) of or in a
corporation, partnership, company, limited liability company or equivalent
entity whether voting or nonvoting, including common stock, preferred stock, or
any other "equity security" (as such term is defined in Rule 3a11-1 of the
General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).

        "Stockholder" shall mean each holder of Stock of Borrower.

        "Subsidiary" shall mean, with respect to any Person, (i) any corporation
of which an aggregate of more than 50% of the outstanding Stock having ordinary
voting power to elect a majority of the board of directors of such corporation
(irrespective of whether, at the time, Stock of any other class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time, directly or indirectly, owned
legally or beneficially by such Person and/or one or more Subsidiaries of such
Person, or with respect to which any such Person has the right to vote or
designate the vote of 50% or more of such Stock whether by proxy, agreement,
operation of law or otherwise, and (ii) any partnership or limited liability
company in which such Person or one or more Subsidiaries of such Person has an
equity interest (whether in the form of voting or participation in profits or
capital contribution) of more than 50% or of which any such Person is a general
partner or manager or may exercise the powers of a general partner or manager.

        "Taxes" shall mean taxes, levies, imposts, deductions, Charges or
withholdings, and all liabilities with respect thereto, excluding taxes imposed
on or measured by the net income of Lender.

        "Termination Date" shall mean the earliest of (i) the Stated Expiry
Date, (ii) the date Lender's obligation to advance funds is terminated pursuant
to Section 7.2, and (iii) the date of indefeasible prepayment in full by
Borrower of the Obligations in accordance with the provisions of Section 1.2(c).

        "Trademark License" shall mean rights under any written agreement now
owned or hereafter acquired by any Person granting any right to use any
Trademark or Trademark registration.

        "Trademarks" shall mean all of the following now owned or hereafter
acquired by any Person: (i) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, other source or business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and general intangibles of like nature, now existing or
hereafter adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, including all registrations, recordings
and applications in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State or Territory thereof,
or any other country or any political subdivision thereof, and (ii) all
reissues, extensions or renewals thereof.

        "Withdrawal Liability" shall mean liability to a Multiemployer Plan as a
result of a complete or partial withdrawal from such Multiemployer Plan, as such
terms are defined in Part I of Subtitle E of Title IV of ERISA.

37

--------------------------------------------------------------------------------

        Any accounting term used in this Agreement or the other Loan Documents
shall have, unless otherwise specifically provided therein, the meaning
customarily given such term in accordance with GAAP, and all financial
computations thereunder shall be computed, unless otherwise specifically
provided therein, in accordance with GAAP consistently applied; provided, that
all financial covenants and calculations in the Loan Documents shall be made in
accordance with GAAP as in effect on the date hereof unless Borrower and Lender
shall otherwise specifically agree in writing. That certain items or
computations are explicitly modified by the phrase "in accordance with GAAP"
shall in no way be construed to limit the foregoing. All other undefined terms
contained in this Agreement or the other Loan Documents shall, unless the
context indicates otherwise, have the meanings provided for by the Code. The
words "herein," "hereof" and "hereunder" or other words of similar import refer
to this Agreement as a whole, including the exhibits and schedules thereto, as
the same may from time to time be amended, modified or supplemented, and not to
any particular section, subsection or clause contained in this Agreement.

        For purposes of this Agreement and the other Loan Documents, the
following additional rules of construction shall apply, unless specifically
indicated to the contrary: (a) wherever from the context it appears appropriate,
each term stated in either the singular or plural shall include the singular and
the plural,; (b) the term "or" is not exclusive; (c) the term "including" (or
any form thereof) shall not be limiting or exclusive; (d) all references to
statutes and related regulations shall include any amendments of same and any
successor statutes and regulations; and (e) all references to any instruments or
agreements, including references to any of the Loan Documents, shall include any
and all modifications or amendments thereto and any and all extensions or
renewals thereof.

38

--------------------------------------------------------------------------------




QuickLinks


LOAN AND SECURITY AGREEMENT DATED AS OF OCTOBER 24, 2002 AMONG SUN MICROSYSTEMS,
INC. AS LENDER AND DOT HILL SYSTEMS CORP. AND DOT HILL SYSTEMS B.V., AS BORROWER
INDEX OF EXHIBITS AND SCHEDULES
SCHEDULE A—DEFINITIONS
